 



EXHIBIT 10.1
OFFICE LEASE
BY AND BETWEEN
BRCP CARIBBEAN PORTFOLIO, LLC,
a Delaware limited liability company,
as Landlord,
and
CEPHEID,
a California corporation,
as Tenant

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page(s)    
1.
  Basic Provisions (“Basic Provisions”)     1  
2.
  Premises     2  
3.
  Term     2  
4.
  Use     3  
5.
  Rent     4  
6.
  Insurance and Indemnification     8  
7.
  Repairs and Maintenance     10  
8.
  Alterations     10  
9.
  Signs     11  
10.
  Inspection/Posting Notices     12  
11.
  Services and Utilities     12  
12.
  Subordination     12  
13.
  Financial Statements     13  
14.
  Estoppel Certificates     13  
15.
  Security Deposit     13  
16.
  Limitation of Liability     14  
17.
  Assignment and Subletting     14  
18.
  Condemnation     16  
19.
  Damage or Destruction     16  
20.
  Holding Over     17  
21.
  Default     17  
22.
  Liens     20  
23.
  Relocation     20  
24.
  Transfers By Landlord     20  
25.
  Right of Landlord to Perform Tenant’s Covenants     20  
26.
  Waiver     20  
27.
  Notices     21  
28.
  Attorneys’ Fees     21  
29.
  Successors and Assigns     21  
30.
  Force Majeure     21  
31.
  Surrender of Premises     21  
32.
  Hazardous Substances     21  
33.
  Parking     23  
34.
  Miscellaneous     23  
35.
  Jury Trial Waiver     24  

-i-



--------------------------------------------------------------------------------



 



LEASE

1.   Basic Provisions (“Basic Provisions”).

     1.1 Parties. THIS OFFICE LEASE (“Lease”), dated February 28, 2008, is made
by and between BRCP CARIBBEAN PORTFOLIO, LLC, a Delaware limited liability
company (“Landlord”), and CEPHEID, a California corporation (“Tenant”).
     1.2 Premises. The area consisting of approximately 27,271 rentable square
feet as outlined on Exhibit A attached hereto (“Premises”), which is a part of
the building (“Building”) located at 1327 Chesapeake Terrace, Sunnyvale
(“City”), California (“State”). The Building, together with the Cotillion Areas
(defined in Section 4.1), the land upon which they are located and all other
buildings and improvements thereon, and the property located at 1310-1314 and
1320-1324 Chesapeake Terrace (the “Parcel”), are herein collectively a part of
the project commonly known as Caribbean Corporate Center and located at
1310-1327 Chesapeake Terrace, Sunnyvale, California (the “Project”).
     1.3 Term. Fifty-one (51) months (“Term”) scheduled to commence May 1, 2008
(“Commencement Date”) and end July 31, 2012 (“Expiration Date”), subject to
Section 3.1.
     1.4 Base Rent. The following is the schedule of monthly Base Rent (defined
in Section 5.1) payable under this Lease:

                      Monthly Rate Per     Period   Square Foot   Monthly Base
Rent
5/1/08 — 7/31/09
  $ 1.95     $ 53,178.45 *
8/1/09 — 7/31/10
  $ 2.03     $ 55,360.13  
8/1/10 — 7/31/11
  $ 2.11     $ 57,541.81  
8/1/1 I — 7/31/12
  $ 2.19     $ 59,723.49  

 
*Base Rent for the first three (3) full calendar months of the initial Term is
subject to abatement pursuant to Section 5.6 of this Lease.
Base Rent in the amount of $53,178.45 for the fourth calendar month of the Term
and Tenant’s Share of estimated Operating Expenses in the amount of $9,544.85
for the first calendar month of the Term (subject to adjustment as provided in
Section 5.4) are payable upon execution of this Lease (collectively, the
“Initial Rent Payment”).

  1.5   Tenant’s Share of Operating Expenses (defined in Section 5.4).
(“Tenant’s Share”):

  (a)   Project: 10.70%     (b)   Parcel: 25.10%     (c)   Building: 50.20%

     Tenant’s Share is subject to adjustment pursuant to Section 5.4(a) of this
Lease.
     1.6 Security Deposit. $69,268.34 (“Security Deposit”).
     1.7 Permitted Use. The Premises shall be used solely for general office use
and research and development for biotechnology company (“Permitted Use”).
     1.8 Guarantor. As of the date of this Lease there is no Guarantor.

1



--------------------------------------------------------------------------------



 



     1.9 Number of Parking Spaces Allocated to Tenant. Landlord shall provide
Tenant with 3.5 unreserved parking spaces per 1,000 rentable square feet of the
Premises, subject to the terms of this Lease.
     1.10 Exhibits. Attached hereto are the following Exhibits, all of which
constitute a part of this Lease:
Exhibit A: Outline and Location of the Premises
Exhibit B: Commencement Date Certificate Exhibit C: Improvement Agreement
Exhibit C-1: Tenant’s Plans
Exhibit D: Rules and Regulations
Exhibit E: Additional Provisions
Exhibit F: Hazardous Substances Questionnaire
     1.11 Brokers. Colliers International, representing Landlord and NAI BT
Commercial, representing Tenant.
     1.12 Access. Notwithstanding anything contained herein to the contrary,
Tenant shall have access to the Premises 24 hours a day, 7 days a week, subject
to the terms of this Lease and such security or monitoring systems as Landlord
may reasonably impose.
2. Premises. Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises on all of the terms and conditions set forth in this Lease. The parties
stipulate for all purposes hereunder that the Premises contain the number of
rentable square feet set forth in Section 1.2.

3.   Term.

     3.1 Determination of Commencement Date, Expiration Date and Term. The
Commencement Date, Expiration Date and Term of this Lease shall be as specified
in Section 1.3, unless this Lease is sooner terminated in accordance with the
provisions of this Lease, and except as provided in Section 3.2. This Lease
shall be a binding contractual obligation effective upon execution hereof by
Landlord and Tenant notwithstanding the later commencement of the Term. If the
Commencement Date occurs on a date other than the first day of a calendar month,
there shall be added to the number of years and months of the Term specified in
Section 1.3, the number of days comprising the remainder of the calendar month
following the Commencement Date.
     3.2 Delay in Possession. If for any reason Landlord cannot deliver
possession of the Premises to Tenant on the scheduled Commencement Date
specified in Section 1.3, Landlord shall not be subject to any liability
therefor, nor shall Landlord be in default hereunder nor shall such failure
affect the validity of this Lease, and Tenant agrees to accept possession of the
Premises at such time as Landlord is able to deliver the same, which date shall
then be deemed the Commencement Date and the Expiration Date will be the last
day of the Term based on the actual Commencement Date; provided that Tenant
shall not be liable for any Rent for any period prior to the Commencement Date
except as otherwise provided. Upon Landlord’s request, Tenant shall execute and
return to Landlord, within 5 days after receipt thereof by Tenant, a
Commencement Date Certificate in the form of Exhibit B, but Tenant’s failure or
refusal to do so shall not negate Tenant’s acceptance of the Premises or affect
determination of the Commencement Date.
     3.3 Acceptance of Premises. Tenant acknowledges that Tenant has inspected
and accepts the Premises in their present condition, “AS IS” (WITH ALL FAULTS),
and as suitable for the Permitted Use and for Tenant’s intended operations in
the Premises. Tenant further acknowledges that no representations as to the
condition or repair of the Premises nor promises to alter, remodel or improve
the Premises have been made by Landlord or any agents of Landlord except as
expressly set forth in this Lease. Notwithstanding anything to the contrary set
forth herein, except to the extent caused by Tenant or any Tenant Party (as
defined in Section 4.2), the base Building electrical, heating, ventilation and
air conditioning, mechanical and plumbing systems servicing the Premises shall
be in good and working order as of the date Landlord delivers possession of the
Premises to Tenant. If the foregoing are not in good and working order as
provided above, Landlord shall be responsible for repairing or restoring same at
its cost and expense promptly, provided that Tenant has delivered written notice
thereof to Landlord not later than 60 days following the date Landlord delivers
possession of the Premises to Tenant. Notwithstanding the foregoing,

2



--------------------------------------------------------------------------------



 



Tenant, and not Landlord, shall be responsible, at its cost, for any repairs and
for the correction of any defects that arise out of or in connection with the
specific nature of Tenant’s business, the acts or omissions of Tenant or any
Tenant Party, any repairs, alterations, additions or improvements performed by
or on behalf of Tenant, including the Initial Alterations described in
Exhibit C, and any design or configuration of the Premises created by or for
Tenant which specifically results in the need for such repair to the base
Building systems servicing the Premises.
     3.4 Early Possession. Subject to the terms of this Section 3.4, provided
that this Lease has been fully executed and delivered by the parties hereto and
Tenant has delivered to Landlord the Security Deposit, the Initial Rent Payment
and certificates evidencing Tenant’s insurance as required by the terms of this
Lease, Landlord grants Tenant the right to enter the Premises, at Tenant’s sole
risk, solely for the purpose of performing the Initial Alterations described in
Exhibit C hereto and for installing telecommunications and data cabling,
equipment, furnishings and other personalty. If Tenant takes possession of the
Premises before the Commencement Date, such possession shall be subject to the
terms and conditions of this Lease, however, except for the cost of utilities
and any services requested by Tenant (e.g. freight elevator usage), Tenant shall
not be required to pay any Base Rent or Tenant’s Share of Operating Expenses for
any days of possession before the Commencement Date during which Tenant is in
possession of the Premises for the sole purpose of performing the Initial
Alterations and installing telecommunications and data cabling, furniture,
equipment or other personal property. Notwithstanding the foregoing, if Tenant
takes possession of the Premises before the Commencement Date for any purpose
other than as expressly provided in this Section 3.4, such possession shall be
subject to the terms and conditions of this Lease and Tenant shall pay all Rent,
and any other charges payable hereunder to Landlord for each day of possession
before the Commencement Date. Said early possession shall not advance the
Expiration Date.

4.   Use.

     4.1 Permitted Use. Tenant shall use the Premises only for the Permitted Use
specified in Section 1.7 and for no other use or purpose, subject to the
provisions of Section 1.7, in a manner consistent with the standards of a
first-class office project. So long as Tenant is occupying the Premises, Tenant
shall have the nonexclusive right to use, in common with other parties occupying
the Building or Project, the Common Areas of the Building and Project, subject
to the terms of this Lease and the Rules and Regulations (defined in
Section 4.4). “Common Areas” are all areas and facilities outside the Premises
and within the boundary lines of the Project that are designated by Landlord
from time to time for the general nonexclusive use of tenants of the Building or
Project; provided that Tenant shall not have any rights to the roof, exterior
walls, utility raceways, air space or to any other buildings in the Project
except as expressly provided in this Lease. Landlord reserves the right, without
notice or liability to Tenant, and without the same constituting an actual or
constructive eviction, to alter or modify the Common Areas from time to time,
including additions thereto or deletions therefrom, the location and
configuration thereof, and the amenities and facilities which Landlord may
determine to provide from time to time. In the exercise of the above rights, and
except in emergency situations as determined by Landlord, Landlord shall
exercise reasonable efforts to minimize interference with the operation of
Tenant’s business in the Premises and access to the Premises.
     4.2 Restrictions on Use. Tenant shall not permit any odors, smoke, dust,
gas, substances, noise or vibrations to emanate from the Premises or from any
portion of the Common Areas as a result of the use thereof by Tenant or any of
Tenant’s employees, agents, representatives, customers, visitors, invitees,
licensees, contractors, assignees or subtenants (each a, “Tenant Party”), nor
take any action or permit any action to be taken by any Tenant Party which would
constitute a nuisance or would unreasonably disturb, or obstruct or endanger any
other tenants or occupants of the Building or Project, or unreasonably interfere
with their use of their respective premises or the Common Areas. Storage outside
the Premises of materials, vehicles or any other items is prohibited. Tenant
shall not use or allow the Premises to be used for any immoral, improper or
unlawful purpose, nor shall Tenant commit or suffer the commission of any waste
in, on or about the Premises. Tenant shall not allow any sale by auction upon
the Premises, or place any loads upon the floors, walls or ceilings which could
endanger the structure, or place any harmful substances in the drainage system
of the Building or Project. No waste, materials or refuse shall be dumped upon
or permitted to remain outside the Premises except in trash containers placed
inside exterior enclosures designated for that purpose by Landlord. Landlord
shall not be responsible to Tenant for the noncompliance by any other tenant or
occupant of the Building or Project with any rules or regulations or any other
terms or provisions of such tenant’s or occupant’s lease or other contract.

3



--------------------------------------------------------------------------------



 



     4.3 Compliance with Laws. Tenant shall at its sole cost and expense comply,
and cause each Tenant Party to comply, with all existing and future applicable
municipal, state, federal and other governmental statutes, rules, requirements,
regulations, laws and ordinances, including zoning ordinances and the Americans
With Disabilities Act (“ADA”), and covenants, easements and restrictions of
record (including pertaining to industrial hygiene and environmental
conditions), governing and relating to the use or occupancy of the Premises, to
Tenant’s or Tenant Party’s use of the Common Areas, or to the use, storage,
generation or disposal of Hazardous Substances (defined in Section 32 below)
(collectively, “Laws”). Notwithstanding the foregoing, Landlord, at its sole
cost and expense (except to the extent properly included in Expenses, shall be
responsible for correcting any violations of applicable Laws with respect to the
Common Areas of the Building or Project that are “triggered” by the Initial
Alterations described on Exhibit C-1 hereto, provided that Landlord’s obligation
shall not include the installation of new or additional mechanical, electrical,
plumbing or fire/life safety systems, unless such improvement is required on a
Building-wide basis by applicable Law and without reference to the specific
nature of Tenant’s use of and business in the Premises (other than general
office use) or any Alterations (including the Initial Alterations) performed by
or on behalf of Tenant. Notwithstanding the foregoing, Landlord shall have the
right to contest any alleged violation in good faith, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law. Landlord, after the exhaustion of any and all rights to appeal
or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment
Notwithstanding the foregoing, Tenant, not Landlord, shall be responsible for
the correction of any violations that arise out of or in connection with any
claims brought under any provision of the Americans with Disabilities Act other
than Title III, the specific nature of Tenant’s use of or business in the
Premises (other than general office use), the acts or omissions of Tenant or any
Tenant Party or any repairs, alterations, additions or improvements performed by
or on behalf of Tenant (other than the Initial Alterations described in
Exhibit C-1), and any changes in Law after the Commencement Date. Tenant shall
immediately notify Landlord in writing of any notice of a violation or a
potential or alleged violation of any Laws that relates to the Premises or the
Project, or of any inquiry, investigation, enforcement or other action that is
instituted or threatened by any governmental or regulatory agency against Tenant
or any other occupant of the Premises, or any claim that is instituted or
threatened by any third party that relates to the Premises or the Project.
Within 5 days after written request by Landlord, Tenant shall provide Landlord
reasonable evidence of Tenant’s compliance with any Laws. Tenant shall at its
sole cost and expense obtain any and all licenses or permits necessary for
Tenant’s specific use of the Premises. Tenant shall at its sole cost and expense
promptly comply with the requirements of any board of fire underwriters or other
similar body now or hereafter constituted. Tenant shall not do or permit
anything to be done or bring or keep anything in, on, under or about the Project
which will in any way increase the rate of any insurance upon the Premises,
Building or Project or upon any contents therein or cause a cancellation of said
insurance or otherwise affect said insurance in any manner.
     4.4 Rules and Regulations. Tenant shall comply and cause each Tenant Party
to comply with the Rules and Regulations attached hereto as Exhibit D and any
other reasonable rules and regulations and any reasonable modifications or
additions thereto which Landlord may from time to time prescribe upon written
notice to Tenant (the “Rules and Regulations”). The Rules and Regulations shall
be generally applicable, and generally applied in the same manner, to all
tenants of the Building and Project.

5.   Rent.

     5.1 Base Rent. Tenant shall pay to Landlord throughout the Term the base
rent (“Base Rent”) as specified in Section 1.4, payable in monthly installments
in advance commencing on the Commencement Date and continuing on or before the
first day of each calendar month thereafter (except as otherwise provided
herein); provided that the amount specified in Section 1.4 as the Initial Rent
Payment shall be paid by Tenant upon Tenant’s execution of this Lease. The Base
Rent payable by Tenant hereunder is subject to adjustment as provided elsewhere
in this Lease, as applicable.
     5.2 Additional Rent. All monies other than Base Rent required to be paid by
Tenant hereunder, including, but not limited to, Tenant’s Share of Operating
Expenses, shall be considered additional rent (“Additional Rent”). “Rent” shall
mean Base Rent and Additional Rent.

4



--------------------------------------------------------------------------------



 



     5.3 Payment. Rent shall be payable in lawful money of the United States,
without deduction or offset whatsoever and without notice or demand, except as
expressly provided herein, at the address specified in Section 1.11 or to such
other place as Landlord may designate in writing from time to time.
     5.4 Operating Expenses.
          (a) In addition to Base Rent, Tenant shall pay as Additional Rent,
Tenant’s Share, as specified in Section 1.5, of Operating Expenses of the
Building, Parcel and/or Project (as applicable), in the manner set forth below.
Landlord and Tenant acknowledge that if the number of buildings which constitute
the Project increases or decreases, or if physical changes or additions or
deletions are made to the Premises, Building, Parcel or Project, including the
Common Areas, or the configuration of any thereof, Landlord may at its
discretion reasonably adjust Tenant’s Share of the Building, Parcel or Project
to reflect the change, provided that Landlord agrees to make such adjustment in
a nondiscriminatory fashion among leases affecting the Building. Landlord’s
determination of Tenant’s Share of the Building, the Parcel and of the Project,
and whether any Operating Expenses are attributable to the Building or Project,
shall be conclusive so long as it is reasonably and consistently applied.
“Operating Expenses” shall mean all expenses and costs of every kind and nature
which Landlord shall pay or become obligated to pay, because of or in connection
with the ownership, management, maintenance, repair, replacement (subject to any
required amortization set forth below) or operation of the Building, Parcel or
Project and its supporting amenities and facilities, all as determined by
Landlord using sound accounting principles reasonably selected by Landlord and
consistently applied, including, but not limited to, the following:
          (1) Real Property Taxes. All real property taxes and assessments,
possessory interest taxes, sales taxes, personal property taxes, business or
license taxes or fees, gross receipts taxes, license or use fees, excises,
transit charges, and other impositions of any kind (including fees “in-lieu” or
in substitution of any such tax or assessment) which are now or hereafter
assessed, levied, charged or imposed by any public authority upon the Building,
Parcel or Project, its operations or the Rent (or any portion or component
thereof, or the ownership, operation, or transfer thereof). Operating Expenses
shall not include inheritance or estate taxes imposed upon or assessed against
the interest of any person in the Project or any portion thereof, or taxes
computed upon the basis of the net income of any owners of any interest in the
Project or any portion thereof If it shall not be lawful for Tenant to reimburse
Landlord for any such Real Property Taxes, the monthly rental payable to
Landlord under this Lease shall be revised to net Landlord the same net rental
after imposition of any such taxes by Landlord as would have been payable to
Landlord prior to the payment of any such taxes. Notwithstanding anything else
herein to the contrary, if any assessment (other than real property taxes)
included in Operating Expenses for any calendar year during the Term can be paid
by Landlord in installments, such assessment shall be paid (or, at Landlord’s
option, shall be included in Operating Expenses on an amortized basis as if it
were paid) in the maximum number of installments permitted by Law.
          (2) Landlord Insurance. All insurance premiums and costs, including,
but not limited to, any deductible amounts, premiums and other costs of
insurance incurred by Landlord with respect to the Project or any portion
thereof, including for the insurance coverage set forth in Section 6 herein.
Notwithstanding the foregoing, Tenant’s Share of insurance deductibles payable
pursuant to this Section shall not exceed $50,000.00 in the aggregate for any
one event during any calendar year of the Term; provided, however, that the
foregoing limitation on Tenant’s obligation to pay Tenant’s Share of insurance
deductibles hereunder during the Term shall not apply to any event which results
from the acts or omissions of Tenant or any Tenant Party.
          (3) Common Area Maintenance.
               (i) Repairs, replacements and general maintenance of and for the
Building and Project and the Common Areas and amenities and facilities of and
comprising the Building and Project, including, but not limited to, the roof,
elevators, mechanical rooms, alarm systems, pest extermination, landscaped
areas, parking and service areas, driveways, sidewalks, truck staging areas,
rail spur areas, fire sprinkler systems, sanitary and storm sewer lines, utility
services, heating/ventilation/air conditioning systems, electrical, mechanical
or other systems, telephone equipment and wiring servicing, plumbing, lighting,
and any other items or areas which affect the operation or appearance of the
Building or Project. Repairs, replacements and general maintenance shall include
the cost of any improvements made to or assets acquired for the Project or
Building, such costs or allocable

5



--------------------------------------------------------------------------------



 



portions thereof to be amortized over the useful life of such improvements as
reasonably determined by Landlord, together with interest on the unamortized
balance at the prime rate charged by Wells Fargo Bank (or its successor) plus
3%, but in no event more than the maximum rate permitted by law, plus reasonable
financing charges.
               (ii) Payment under or for any easement, license, permit,
operating agreement, declaration, restrictive covenant, common area maintenance
agreement or similar instrument relating to the Building or Project.
               (iii) All expenses and rental related to services and costs of
supplies, materials and equipment, including, without limitation, security, fire
and other alarm systems, janitorial services, window cleaning, elevator
maintenance, Building exterior maintenance, landscaping and expenses related to
the administration, management and operation of the Project, including without
limitation salaries, wages and benefits, management office rent, and fees for
management and asset allocation, whether by Landlord or an independent
contractor.
               (iv) The cost of supplying any services and utilities except to
the extent paid directly by tenants of the Building or Project.
               (v) Legal expenses and the cost of audits by certified public
accountants; provided, however, that Operating Expenses shall not include the
cost of negotiating leases, collecting rents, evicting tenants nor shall it
include costs incurred in legal proceedings with or against any tenant or to
enforce the provisions of any lease.
               (vi) A sum payable to Landlord for administration and overhead in
an amount equal to ten percent (10%) of the Operating Expenses for the
applicable year.
Operating Expenses shall not include (A) the cost of providing tenant
improvements or other specific costs incurred for the account of specific
tenants of the Building or Project, including Tenant, (B) the initial
construction cost of the Building, (C) debt service on any mortgage or deed of
trust recorded with respect to the Project other than pursuant to
Section 5.4(a)(3)(i) above (0) expenses for the replacement of any item covered
under warranty, unless Landlord has not received payment under such warranty and
it would not be fiscally prudent to pursue legal action to collect on such
warranty, (E) the cost or expense of any services or benefits provided generally
to other tenants in the Building and not provided or available to Tenant,
(F) reserves not spent by Landlord by the end of the calendar year for which
Operating Expenses are paid, (G) fines or penalties incurred as a result of
violation by Landlord of any applicable laws, (H) costs incurred by Landlord in
connection with the correction of defects in design and original construction of
the Building, (1) any expenses for which Landlord has received actual
reimbursement (other than through Operating Expenses), or (J) any cost or
expense related to removal, cleaning, abatement or remediation of Hazardous
Substances in or about the Building or Project, including, without limitation,
Hazardous Substances in the ground water or soil, except to the extent such
removal, cleaning, abatement or remediation is related to the general repair and
maintenance of the Building or Project. The above enumeration of services and
facilities shall not be deemed to impose an obligation on Landlord to make
available or provide such services or facilities except to the extent if any
that Landlord has specifically agreed elsewhere in this Lease to make the same
available or provide the same. Without limiting the generality of the foregoing,
Tenant acknowledges and agrees that it shall be responsible for providing
adequate security for its use of the Premises, the Building and the Project and
that Landlord shall have no obligation or liability with respect thereto.
          (b) During the last month of each fiscal year during the Term, or as
soon thereafter as practicable, Landlord shall give Tenant written notice of
Landlord’s estimated Operating Expenses (“Estimated Operating Expenses”) for the
ensuing fiscal year. Tenant shall pay Tenant’s Share of the Estimated Operating
Expenses in monthly installments in advance with installments of Base Rent for
the fiscal year to which the Estimated Operating Expenses apply. If at any time
during the course of the fiscal year, Landlord determines that Operating
Expenses are projected to vary from the then Estimated Operating Expenses by
more than 5%, Landlord may, by written notice to Tenant, revise the Estimated
Operating Expenses for the balance of such fiscal year, and Tenant’s monthly
installments for the remainder of such year shall be adjusted so that by the end
of such fiscal year

6



--------------------------------------------------------------------------------



 



Tenant has paid to Landlord Tenant’s Share of the revised Estimated Operating
Expenses for such year, such revised installment amounts to be Additional Rent
for all purposes hereunder.
          (c) “Operating Expense Adjustment” means the difference between
Estimated Operating Expenses and actual Operating Expenses for any fiscal year
determined as hereinafter provided. Within 120 days after the end of each fiscal
year, or as soon thereafter as practicable, Landlord shall deliver to Tenant a
statement of actual Operating Expenses for the fiscal year just ended,
accompanied by a computation of any Operating Expense Adjustment. If such
statement shows that Tenant’s payment based upon Estimated Operating Expenses is
less than Tenant’s Share of Operating Expenses, then Tenant shall pay to
Landlord the difference within 30 days after receipt of such statement. If such
statement shows that Tenant’s payments of Estimated Operating Expenses exceed
Tenant’s Share of Operating Expenses, then (provided that Tenant is not in
default under this Lease) Landlord shall credit Tenant the amount of such
overpayment against Tenant’s Share of Operating Expenses next becoming due, or
at Landlord’s election or if this Lease has terminated, pay Tenant the
difference within such 30 day period. The provisions of this Section 5.4 shall
survive the expiration or sooner termination of this Lease. Landlord’s failure
to provide any notices or statements within the time periods specified above
shall in no way excuse Tenant from its obligation to pay Tenant’s Share of
Operating Expenses.
          (d) If the Building is not at least 95% occupied during any calendar
year or if Landlord is not supplying services to at least 95% of the total
rentable square footage of the Building at any time during a calendar year,
Operating Expenses shall, at Landlord’s option, be determined as if the Building
had been 95% occupied and Landlord had been supplying services to 95% of the
rentable square footage of the Building during that calendar year.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Operating Expenses under this Section based on 100% occupancy and service so
long as such percentage is used consistently for each year of the Term. The
extrapolation of Operating Expenses under this Section shall be performed in
accordance with the methodology specified by the Building Owners and Managers
Association.
     5.5 Tenant Audit. Tenant, within 60 days after receiving Landlord’s
statement of Operating Expenses, may give Landlord written notice (“Review
Notice”) that Tenant intends to review Landlord’s records of the Operating
Expenses for that calendar year to which the statement applies. Within a
reasonable time after receipt of the Review Notice, Landlord shall make all
pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review. If any records are maintained at a location other
than the management office for the Building, Tenant may either inspect the
records at such other location or pay for the reasonable cost of copying and
shipping the records. If Tenant retains an agent to review Landlord’s records,
the agent must be with a CPA firm licensed to do business in the state or
commonwealth where the Project is located. In no event shall such CPA firm be
paid on a contingency fee basis. Tenant shall be solely responsible for all
costs, expenses and fees incurred for the audit. However, notwithstanding the
foregoing, if Landlord and Tenant determine that Operating Expenses for the year
in question were less than stated by 5% or more, Landlord, within 30 days after
its receipt of paid invoices therefor from Tenant, shall reimburse Tenant for
the reasonable amounts paid by Tenant to third parties in connection with such
review by Tenant, in an amount not to exceed $2,500.00. Within 30 days after the
records are made available to Tenant, Tenant shall have the right to give
Landlord written notice (an “Objection Notice”) stating in reasonable detail any
objection to Landlord’s statement of Operating Expenses for that year. If Tenant
fails to give Landlord an Objection Notice within the 90 day period or fails to
provide Landlord with a Review Notice within the 60 day period described above,
Tenant shall be deemed to have approved Landlord’s statement of Operating
Expenses and shall be barred from raising any claims regarding Operating
Expenses for that year. The records obtained by Tenant shall be treated as
confidential. If Landlord and Tenant determine that Operating Expenses for the
calendar year are less than reported and provided that Tenant is not then in
default beyond any applicable notice and cure period, Landlord shall provide
Tenant with a credit against the next installment(s) of Rent in the amount of
the overpayment by Tenant, or, in the event this Lease has terminated, pay
Tenant the difference. Likewise, if Landlord and Tenant determine that Operating
Expenses for the calendar year are greater than reported, Tenant shall pay
Landlord the amount of any underpayment within 30 days. In no event shall Tenant
be permitted to examine Landlord’s records or to dispute any statement of
Operating Expenses unless Tenant has paid and continues to pay all Rent when
due.
     5.6 Base Rent Abatement. Notwithstanding anything in this Lease to the
contrary, so long as Tenant is not in default beyond any applicable cure period
under this Lease, Tenant shall be entitled to an abatement of Base Rent with
respect to the Premises, as originally described in this Lease, in the amount of
$53,178.45 per month for

7



--------------------------------------------------------------------------------



 



the first three (3) full calendar months of the Term (the “Abated Base Rent
Period”). The maximum total amount of Base Rent abated with respect to the
Premises in accordance with the foregoing shall equal $159,535.35 (the “Abated
Base Rent”). If Tenant defaults under this Lease at any time during the Term and
fails to cure such default within any applicable cure period under this Lease,
then all unamortized Abated Base Rent (i.e. based upon the amortization of the
Abated Base Rent in equal monthly amounts, without interest, during the period
commencing on the Commencement Date and ending on the original Expiration Date)
shall immediately become due and payable. Only Base Rent shall be abated during
the Abated Base Rent Period, and Tenant’s Share of Operating Expenses and all
other Rent and other costs and charges specified in this Lease shall remain as
due and payable pursuant to the provisions of this Lease.

6.   Insurance and Indemnification.

     6.1 Landlord’s Insurance. All insurance maintained by Landlord shall be for
the sole benefit and under the control of Landlord. Landlord agrees to maintain
property insurance insuring the Building against damage or destruction due to
risk including fire, vandalism, and malicious mischief in an amount not less
than the replacement cost thereof, in form and with deductibles and endorsements
as selected by Landlord. At its election, Landlord may instead (but shall have
no obligation to) obtain “All Risk” coverage and liability insurance, and may
also obtain earthquake, pollution and/or flood insurance, and loss of rents
coverage, in each case in amounts selected from time to time by Landlord.
Landlord shall not be obligated to insure, and shall have no responsibility
whatsoever for any damage to, any furniture, machinery, goods, inventory or
supplies, or other personal property or fixtures which Tenant may keep or
maintain in the Premises, or any Alterations (defined in Section 8.1) within the
Premises.
     6.2 Tenant’s Insurance. Tenant shall procure at Tenant’s sole cost and
expense and keep in effect from the date of this Lease and at all times during
the Term the following:
          (a) Property and Business Interruption Insurance. Insurance on all
personal property and fixtures of Tenant and all Alterations made by or for
Tenant to the Premises, on an “All Risk” basis, insuring such property for the
full replacement value of such property, and business interruption insurance
with a limit of liability representing loss of at least 6 months of income and
continuing expense.
          (b) Liability Insurance. Commercial General Liability insurance
covering bodily injury (including death) and property damage liability occurring
in or about the Premises or arising out of the use and occupancy of any part of
the Premises or the Project, or any areas adjacent thereto, and the business
operated by Tenant or by any other occupant of the Premises. Such insurance
shall include liquor liability (if alcoholic beverages are used at any time at
the Premises or Project by Tenant or any Tenant Party) and contractual liability
coverage insuring all of Tenant’s indemnity obligations under this Lease. Such
coverage shall have a minimum combined single limit of liability of at least
$2,000,000, and a minimum general aggregate limit of at least $3,000,000. All
such policies shall be endorsed to add Landlord and any party holding an
interest to which this Lease may be subordinated as an additional insured, and
shall provide that such coverage shall be “primary” and non-contributing with
any insurance maintained by Landlord. All such insurance shall provide for the
severability of interests of insureds, and shall be written on an “occurrence”
basis.
          (c) Workers’ Compensation and Employers’ Liability Insurance. Workers’
Compensation insurance as required by any Applicable Requirement, and Employers’
Liability insurance in amounts not less than $1,000,000 each accident for bodily
injury by accident; $1,000,000 policy limit for bodily injury by disease; and
$1,000,000 each employee for bodily injury by disease.
          (d) Commercial Auto Liability Insurance. Commercial auto liability
insurance with a combined limit of not less than $1,000,000 for bodily injury
and property damage for each accident. Such insurance shall cover liability
relating to any auto (including owned, hired and non-owned autos).
          (e) Alterations Requirements. In the event Tenant shall desire to
perform any Alterations, Tenant shall deliver or cause Tenant’s contractor to
deliver to Landlord, prior to commencing such Alterations (i) evidence
satisfactory to Landlord that Tenant carries “course of construction” insurance
covering construction of such Alterations in an amount and form reasonably
approved by Landlord, and (ii) with respect to any Alterations

8



--------------------------------------------------------------------------------



 



which cost, in the aggregate, $100,000.00 or more, a lien and completion bond or
other reasonable security in form and amount (and issued by an issuer)
reasonably satisfactory to Landlord.
          (f) General Insurance Requirements. All coverages described in this
Section 6.2 shall be endorsed to (i) provide Landlord with 30 days’ prior notice
of cancellation or change in terms (other than any de minimus changes) and
10 days’ prior notice for any cancellation for the non-payment of premiums; and
(ii) waive all rights of subrogation by the insurance carrier against Landlord.
If at any time during the Term the amount or coverage of insurance which Tenant
is required to carry under this Section 6.2 is, in Landlord’s reasonable
judgment, materially less than the amount or type of insurance coverage
typically carried by owners or tenants of properties located in the general area
in which the Premises are located which are similar to and operated for similar
purposes as the Premises or if Tenant’s use of the Premises should change with
or without Landlord’s consent, Landlord shall have the right to require Tenant
to increase the amount or change the types of insurance coverage required under
this Section 6.2. All insurance policies required to be carried by Tenant under
this Lease shall be written by companies rated A-VIII or better in “Best’s
Insurance Guide” and authorized to do business in the State. In any event
deductible amounts under all insurance policies required to be carried by Tenant
under this Lease shall not exceed $25,000 per occurrence. Tenant shall deliver
to Landlord on or before the Commencement Date, and thereafter at least 10 days
before the expiration dates of the expired policies, certified copies of
Tenant’s insurance policies, or a certificate evidencing the same issued by the
insurer thereunder; and, if Tenant shall fail to procure such insurance, or to
deliver such policies or certificates, Landlord may, at Landlord’s option and in
addition to Landlord’s other remedies in the event of a default by Tenant
hereunder, procure the same for the account of Tenant, and the cost thereof
(with interest thereon at the Default Rate, as defined in Section 21.4) shall be
paid to Landlord as Additional Rent.
     6.3 Indemnification. Tenant shall indemnify, protect, defend by counsel
reasonably acceptable to Landlord, and hold Landlord, and its directors,
shareholders, partners, lenders, members, managers, contractors, affiliates and
employees (collectively, “Landlord Entities”) harmless from and against any and
all claims, liabilities, suits, losses, loss of rents, liens, damages,
penalties, costs or expenses, including reasonable attorneys’ and consultants’
fees and court costs, demands, causes of action, or judgments incurred by or
asserted against Landlord or any Landlord Entities and, directly or indirectly
relating to any Loss (defined in Section 6.4) arising out of or asserted in
connection with the use or occupancy of the Premises by Tenant or any Tenant
Party, including, without limitation: (a) claims of injury to or death of
persons or damage to property or business loss occurring in or resulting from
the use or occupancy of the Premises, Building or Project, including the Common
Areas, by Tenant or any Tenant Party, or from activities or failures to act of
Tenant or any Tenant Party; (b) claims arising from work or labor performed, or
for materials or supplies furnished to or at the request of Tenant in connection
with performance of any work done for the account of Tenant within the Premises
or Project; (c) claims arising from any breach or default on the part of Tenant
in the performance of any covenant contained in this Lease, including, without
limitation, failure to comply with any Laws; and (d) claims arising from the
negligence or intentional acts or omissions of Tenant or any Tenant Party. The
foregoing indemnity by Tenant shall not be applicable to claims to the extent
arising from the active negligence or willful misconduct of Landlord. The
provisions of this Section 6 shall survive the expiration or earlier termination
of this Lease. Tenant’s indemnity obligation hereunder shall inure solely to the
benefit of Landlord, the Landlord Entities, any Holder and any of such parties’
respective successors and assigns.
     6.4 Waiver of Subrogation. Notwithstanding anything to the contrary set
forth in this Lease (including Section 6.3 above), Landlord and Tenant each
waives any claim, loss or cost it might have against the other for damage to or
theft, destruction, loss of use of any property, business or other loss (a
“Loss”), to the extent the same is insured against (or is required to be insured
against under the terms hereof) under any property damage insurance policy
covering the Building, the Premises, Landlord’s or Tenant’s fixtures, personal
property, leasehold improvements, business or any contents thereof, regardless
of whether the negligence of the other party caused such Loss.
     6.5 Exemption of Landlord Entities from Liability. Landlord and the
Landlord Entities shall not be liable to Tenant and Tenant hereby waives all
claims against Landlord or any Landlord Entities for injury or death to any
person or damage to any property or business or any other Loss in or about the
Premises, Building or Project by or from any cause whatsoever (other than to the
extent of Landlord’s or any Landlord Entity’s active negligence or willful
misconduct) and, without limiting the generality of the foregoing, whether
caused by the condition of the

9



--------------------------------------------------------------------------------



 



Premises, Building or Project, water leakage of any character from the roof,
walls, basement or other portion of the Premises, Building or Project, any
defect, leak or backing up in or of any equipment or pipes, wind or weather, or
by gas, fire, oil or electricity in, on or about the Premises, Building or
Project, acts of God or of third parties, or any matter outside of the
reasonable control of Landlord.

7.   Repairs and Maintenance.

     7.1 Landlord’s Obligation. Subject to the provisions of Section 4 (Use),
Section 7.2 (Tenant’s Obligations), Section 18 (Condemnation) and Section 19
(Damage or Destruction), Landlord shall maintain in good repair and operating
condition, reasonable wear and tear excepted, (a) structural elements of the
Building; (h) mechanical, electrical, plumbing and fire/life safety systems
serving the Building in general; (c) Common Areas; (d) roof of the Building; and
(e) exterior windows of the Building. Any damage caused by or repairs
necessitated by any negligence or act of Tenant or any Tenant Party may be
repaired by Landlord at Landlord’s option and Tenant’s expense. Landlord’s
liability with respect to any defects, repairs, or maintenance for which
Landlord is responsible under any of the provisions of this Lease shall be
limited to the cost of such repairs or maintenance, and there shall be no
abatement of Rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of repairs,
alterations or improvements in or to any portion of the Premises, the Building
or the Common Areas or to fixtures, appurtenances or equipment in the Building
or the Common Areas, except as provided in Section 19. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932, and
Sections 1941 and 1942 of the California Civil Code, or any similar or successor
Laws now or hereinafter in effect. Landlord shall use commercially reasonable
efforts to complete any repairs that are Landlord’s express obligation hereunder
within a commercially reasonable period of time.
     7.2 Tenant’s Obligations. Tenant shall periodically inspect the Premises to
identify any conditions that are dangerous or in need of maintenance or repair
and shall promptly provide Landlord with notice of any such conditions. Tenant
shall, at its sole cost and expense, promptly perform all maintenance and
repairs to the Premises that are not Landlord’s express responsibility under
Section 7.1, and shall keep the Premises, including without limitation, all
glass, windows, doors, door locks, signs, walls, including demising walls, and
wall finishes, floors and floor covering, heating, ventilating and air
conditioning systems, ceiling insulation, hardware, dock bumpers, plumbing work
and fixtures, downspouts, entries, skylights, smoke hatches, roof vents,
electrical and lighting systems, and fire sprinklers in or about the Premises,
in good condition and repair, reasonable wear and tear excepted. Tenant’s
expense also perform regular removal of trash and debris. Tenant shall, at
Tenant’s own expense, enter into regularly scheduled preventative
maintenance/service contracts with maintenance contractors for servicing all hot
water, heating and air conditioning systems, elevators and related equipment
within or serving the Premises. The maintenance contractor and the contract must
be reasonably approved by Landlord. The service contract must include all
services suggested by the equipment manufacturer within the
operation/maintenance manual and must become effective and a copy thereof
delivered to Landlord within thirty (30) days after the date of this Lease.
Landlord may, upon notice to Tenant, enter into such a service contract on
behalf of Tenant or perform the work and in either case charge Tenant the cost
thereof along with a reasonable amount for Landlord’s overhead If Tenant fails
to make any repairs to the Premises for more than 15 days after notice from
Landlord (although notice shall not be required in an emergency), Landlord may
make the repairs, and Tenant shall pay the reasonable cost of the repairs,
together with an administrative charge in an amount equal to 5% of the cost of
the repairs.

8.   Alterations.

     8.1 Landlord’s Consent.
          (a) Tenant shall not make, or allow to be made, any alterations,
physical additions, improvements or partitions, or attach or install or allow to
be attached or installed any fixtures or equipment, including, without
limitation, electronic, phone and data cabling and related wiring and equipment,
in, about or to the Premises (collectively, “Alterations”) without obtaining the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed with respect to proposed Alterations which:
(I) comply with all Laws; (2) are, in Landlord’s reasonable opinion, compatible
with the Building and the Project and its mechanical, plumbing, electrical,
heating/ventilation/air conditioning systems, and will not cause the Building or
Project or such systems to be required to be modified to comply with any Laws
(including, without limitation, the ADA); and (3) will not interfere with the
use and occupancy of any other portion of the Building or Project by any

10



--------------------------------------------------------------------------------



 



other tenant or occupant. Specifically, but without limiting the generality of
the foregoing, Landlord shall have the right of written consent for all plans
and specifications for the proposed Alterations, construction means and methods,
all appropriate permits and licenses, any contractor or subcontractor to be
employed on the work of Alterations, and the time for performance of such work,
and may impose reasonable rules and regulations for contractors and
subcontractors performing such work. Tenant shall also supply to Landlord any
documents and information reasonably requested by Landlord in connection with
Landlord’s consideration of a request for approval hereunder. Tenant shall cause
all Alterations to be accomplished in a first-class, good and workmanlike
manner, and to comply with all Laws and Section 22 hereof. Tenant shall at
Tenant’s sole expense, perform any additional work required under Laws, whether
to the Premises or Building, due to the Alterations hereunder. No review or
consent by Landlord of or to any proposed Alteration or additional work shall
constitute a waiver of Tenant’s obligations under this Section 8. Tenant shall
reimburse Landlord for all reasonable costs which Landlord may incur in
connection with granting approval to Tenant for any such Alterations, including
any costs or expenses which Landlord may incur in electing to have outside
architects and engineers review said plans and specifications, and shall pay
Landlord an administration fee of 5% of the cost of the Alterations as
Additional Rent hereunder.
          (b) All Alterations shall remain the property of Tenant until the
expiration or earlier termination of this Lease, at which time they shall be and
become the property of Landlord; provided, however, that Landlord may, at
Landlord’s option, require that Tenant, at Tenant’s expense, remove any or all
Alterations made by or on behalf of Tenant and restore the Premises by the
expiration or earlier termination of this Lease, to their condition existing
prior to the construction of any such Alterations. All such removals and
restoration shall be accomplished in a first-class and good and workmanlike
manner and Tenant shall repair any resulting damage to the Premises or Project.
If Tenant fails to remove such Alterations or Tenant’s trade fixtures or
furniture or other personal property, Landlord may keep and use them or remove
any of them and cause them to be stored or sold in accordance with applicable
law, at Tenant’s sole expense.
          (c) Tenant shall pay prior to delinquency any taxes, fees or charges
imposed upon, levied with respect to or assessed against its fixtures or
personal property, or the value of any Alterations within the Premises, or any
increase in any of the foregoing based on such Alterations. To the extent that
any such taxes are not separately assessed or billed to Tenant, Tenant shall pay
the amount thereof as invoiced to Tenant by Landlord.
          (d) Notwithstanding anything to the contrary contained herein, so long
as Tenant’s written request for consent for a proposed Alteration contains the
following statement in large, bold and capped font “PURSUANT TO SECTION 8 OF THE
LEASE, IF LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD SHALL NOTIFY
TENANT IN WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATION TO BE
REMOVED AT THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time
Landlord gives its consent for any Alteration, if it so does, Tenant shall also
be notified whether or not Landlord will require that such Alteration be removed
upon the expiration or earlier termination of this Lease. Notwithstanding
anything to the contrary contained in this Lease, at the expiration or earlier
termination of this Lease and otherwise in accordance with Section 31 hereof,
Tenant shall be required to remove all Alterations made to the Premises except
for any such alterations or improvements which Landlord expressly indicates or
is deemed to have indicated shall not be required to be removed from the
Premises by Tenant. If Tenant’s written notice strictly complies with the
foregoing and if Landlord fails to so notify Tenant whether Tenant shall be
required to remove the subject Alteration at the expiration or earlier
termination of this Lease, it shall be assumed that Landlord shall require the
removal of the subject Alteration.
     8.2 Recorded Notices. Tenant shall give Landlord 10 days’ prior written
notice of the expected commencement date of any construction to permit Landlord
to post and record a notice of non-responsibility as provided in Section 22.
Upon substantial completion of construction, if the law so provides, Tenant
shall cause a timely notice of completion to be recorded in the office of the
recorder of the county in which the Building is located.
9. Signs. Except as expressly provided in Exhibit E attached hereto, Tenant
shall not place, install, affix or paint any signs whatsoever or any window
decor which is visible in or from public view or corridors, in or on the Common
Areas, the exterior of the Premises or the Building without Landlord’s prior
written approval. Any installation of signs on or about the Premises or Project
shall be subject to any Laws and to the Rules and Regulations any other
requirements imposed by Landlord. Tenant shall remove all such signs by the
expiration or

11



--------------------------------------------------------------------------------



 



any earlier termination of this Lease, and Tenant shall repair any injury or
defacement including without limitation discoloration caused by such
installation or removal.
10. Inspection/Posting Notices. After reasonable notice, except in emergencies
where no such notice shall be required, Landlord and Landlord’s agents and
representatives, shall have the right to enter the Premises to inspect the same,
to clean, to perform such work as may be permitted or required hereunder, to
make repairs, improvements or alterations to the Premises, Building or Project,
to other tenant spaces therein, to deal with emergencies, to post such notices
as may be permitted or required by law to prevent the perfection of liens
against Landlord’s interest in the Building or Project, to exhibit the Premises
to present or prospective tenants, purchasers, or lenders, to conduct Landlord’s
environmental monitoring and insurance program, to inspect the condition of the
Premises and verify compliance by Tenant with this Lease and all Laws or for any
other purpose as Landlord may deem necessary or desirable; provided, however,
that Landlord shall use commercially reasonable efforts not to unreasonably
interfere with Tenant’s business operations. Tenant shall not be entitled to any
abatement of Rent by reason of the exercise of any such right of entry. Except
as expressly provided herein, Tenant waives any claim for damages for any injury
or inconvenience to or interference with Tenant’s or any Tenant Party’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. Landlord shall at all times have and retain a key
(or electronic access device) with which to unlock all of the doors in, upon and
about the Premises, excluding Tenant’s vaults and safes or special security
areas (designated in advance), and Landlord shall have the right to use any and
all means which Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any portion of the Premises, and any
entry to the Premises or portions thereof obtained by Landlord by any of said
means, or otherwise, shall not be construed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction, actual or constructive, of
Tenant from the Premises or any portions thereof.
11. Services and Utilities.
     11.1 Services and Utilities Provided. Tenant shall (where practicable)
contract for and pay directly when due, for all water, gas, heat, air
conditioning, light, power, telephone, sewer, sprinkler charges, cleaning, waste
disposal and other utilities and services used on or from the Premises, together
with any taxes, penalties, surcharges or the like pertaining thereto, and
maintenance charges for utilities and shall furnish all electric light bulbs,
ballasts and tubes. If any such services are not separately billed or metered to
Tenant, Tenant shall pay within 5 days of Landlord’s demand an equitable
proportion, as determined in good faith by Landlord, of all charges billed or
metered with other premises. The charge shall be at the rates charged for such
services by the local public utility. Tenant shall be responsible for providing
janitorial service for the Premises at its sole cost and expense, and Tenant
hereby acknowledges that Landlord shall have no obligation whatsoever to provide
janitorial service to the Premises. The janitorial services shall be performed
by Tenant’s employees or a bonded janitorial contractor, which contractor (if
applicable) shall be reasonably approved by Landlord. Tenant shall comply with
all rules and regulations which Landlord may reasonably establish for the proper
functioning and protection of any common systems of the Building. Landlord’s
failure to furnish, or any interruption, diminishment or termination of,
services due to the application of Laws, the failure of any equipment, the
performance of repairs, improvements or alterations, utility interruptions or
the occurrence of an event of force majeure described in Section 30, shall not
render Landlord liable to Tenant, constitute a constructive eviction of Tenant,
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement. Landlord shall use, commercially reasonable
efforts to remedy any interruption in the furnishing of services and utilities
within a commercially reasonable period of time, subject to force majeure.
     11.2 Excess Usage. Wherever heat-generating machines or equipment are used
by Tenant in the Premises which affect the temperature otherwise maintained by
the air conditioning system or Tenant allows occupancy of the Premises by more
persons than the heating and air conditioning system is designed to accommodate,
in either event whether with or without Landlord’s approval, Landlord reserves
the right to install supplementary heating and/or air conditioning units in or
for the benefit of the Premises and the cost thereof, including the cost of
installation and the cost of operations and maintenance, shall be paid by Tenant
to Landlord within 5 days of Landlord’s demand.
12. Subordination. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be and is hereby declared to be subject and subordinate at all times to:
(a) all ground leases or underlying leases which may now exist or hereafter be
executed affecting the Premises

12



--------------------------------------------------------------------------------



 



and/or the land upon which the Premises and Project are situated, or both; and
(b) any mortgage or deed of trust which may now exist or be placed upon the
Building, the Project and/or the land upon which the Premises or the Project are
situated, or said ground leases or underlying leases, or Landlord’s interest or
estate in any of said items which is specified as security (each, a “Security
Instrument”). Notwithstanding the foregoing, Landlord shall have the right to
subordinate or cause to be subordinated any such ground leases or underlying
leases or any such liens to this Lease. If any ground lease or underlying lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall,
notwithstanding any subordination, attorn to and become the Tenant of the
successor in interest to landlord provided that Tenant shall not be disturbed in
its possession under this Lease by such successor in interest so long as Tenant
is not in default under this Lease. Within ten (10) days after request by
Landlord, Tenant shall execute and deliver any additional documents evidencing
Tenant’s attornment or the subordination of this Lease with respect to any such
ground leases or underlying leases or any such mortgage or deed of trust, in the
form requested by Landlord or by any ground landlord, mortgagee, or beneficiary
under a deed of trust (each, a “Holder”), subject to such nondisturbance
requirement. If requested in writing by Tenant, Landlord shall use commercially
reasonable efforts to obtain a subordination, nondisturbance and attornment
agreement for the benefit of Tenant reflecting the foregoing from any ground
landlord, mortgagee or beneficiary, at Tenant’s expense, subject to such other
terms and conditions as the ground landlord, mortgagee or beneficiary may
require.
13. Financial Statements. At the request of Landlord from time to time, Tenant
shall provide to Landlord, within 10 days after Landlord’s request, Tenant’s and
any guarantor’s current financial statements or other information discussing
financial worth of Tenant and any guarantor, which Landlord shall use solely for
purposes of this Lease and solely in connection with the ownership, management,
financing and disposition of the Project. Upon written request by Tenant,
Landlord shall enter into Landlord’s standard form of confidentiality agreement
covering any confidential information that is disclosed by Tenant.
14. Estoppel Certificates. Tenant agrees from time to time, within 10 business
days after request of Landlord, to deliver to Landlord, or Landlord’s designee,
an estoppel certificate stating that this Lease is in full force and effect,
that this Lease has not been modified (or stating all modifications, written or
oral, to this Lease), the date to which Rent has been paid, the Term of this
Lease, that there are no current defaults by Landlord or Tenant under this Lease
(or specifying any such defaults), that the leasehold estate granted by this
Lease is the sole interest of Tenant in the Premises and/or the land on which
the Premises are situated, and such other matters pertaining to this Lease as
may be reasonably requested by Landlord or any present or prospective lender or
purchaser of the Building or Project or any interest therein. Tenant agrees that
if Tenant fails to execute and deliver such certificate within such 10 business
day period, Landlord may execute and deliver such certificate on Tenant’s behalf
and that such certificate shall be binding on Tenant. Landlord and Tenant intend
that any statement delivered pursuant to this Section may be relied upon by any
present or prospective lender or purchaser of the Building or Project or any
interest therein.
15. Security Deposit. Tenant agrees to deposit with Landlord upon execution of
this Lease, a security deposit as stated in the Basic Lease Information (the
“Security Deposit”), which sum shall be held and owned by Landlord, without
obligation to pay interest, as security for the performance of Tenant’s
covenants and obligations under this Lease. The Security Deposit is not an
advance rental deposit or a measure of damages incurred by Landlord in case of
Tenant’s default. Upon the occurrence of any Event of Default by Tenant,
Landlord may from time to time, without prejudice to any other remedy provided
herein or by law, use such fund as a credit to the extent necessary to credit
against any arrears of Rent or other payments due to Landlord hereunder, and any
other damage, injury, expense or liability caused by such event of default, and
Tenant shall pay to Landlord, on demand, the amount so applied in order to
restore the Security Deposit to its original amount. Although the Security
Deposit shall be deemed the property of Landlord, any remaining balance of such
deposit shall be returned by Landlord to Tenant at such time after termination
of this Lease that all of Tenant’s obligations under this Lease have been
fulfilled, reduced by such amounts as may be required by Landlord to remedy
defaults on the part of Tenant in the payment of Rent or other obligations of
Tenant under this Lease, to repair damage to the Premises, Building or Project
caused by Tenant or any Tenant’s Parties and to clean the Premises. Landlord is
hereby granted a security interest in the Security Deposit in accordance with
applicable provisions of the California Commercial Code. Landlord may use and
commingle the Security Deposit with other funds of Landlord. Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, and all
other provisions of any Regulations, now or hereinafter in force, which

13



--------------------------------------------------------------------------------



 



restricts the amount or types of claim that a landlord may make upon a security
deposit or imposes upon a landlord (or its successors) any obligation with
respect to the handling or return of security deposits.
16. Limitation of Liability. The obligations and liability of Landlord to Tenant
under the terms of this Lease are not personal obligations of Landlord or any
Landlord Entities, and Tenant agrees to look solely to Landlord’s interest in
the Building for the recovery of any amount from Landlord, and shall not look to
other assets of Landlord nor seek recourse against the assets of any Landlord
Entities. Any lien obtained to enforce any such judgment and any levy of
execution thereon shall be subject and subordinate to any lien, mortgage or deed
of trust on the Building. Under no circumstances shall Tenant have the right to
offset against or recoup Rent or other payments due and to become due to
Landlord hereunder except as expressly provided in this Lease, which Rent and
other payments shall be absolutely due and payable hereunder in accordance with
the terms hereof In no case shall Landlord be liable to Tenant for any lost
profits, damage to business, or any form of special, indirect or consequential
damage on account of any negligence of Landlord or breach of this Lease or
otherwise, notwithstanding anything to the contrary contained in this Lease.
17. Assignment and Subletting.
     17.1 Landlord’s Consent Required.
          (a) Tenant shall not assign, transfer or pledge this Lease or sublet
the Premises or any part or interest thereof, or grant any license or concession
or permit the use or occupancy of the Premises or any part thereof by anyone
other than Tenant, or suffer or permit any such assignment, transfer, pledge,
license, concession, subleasing or occupancy (each, a “Transfer”), in each case
whether directly or indirectly, voluntarily or by operation of law, without
Landlord’s prior written consent in each instance, except as expressly provided
herein. At least 20 business days prior to the anticipated effective date of a
proposed Transfer, Tenant shall give Landlord written notice together with all
information reasonably requested by Landlord to address Landlord’s decision
criteria specified hereinafter, including, without limitation, a written
description of all terms and conditions of the proposed Transfer, of all
consideration therefor, copies of the proposed documentation effecting such
Transfer, and any information requested by Landlord relating to the proposed
transferee, its proposed use of the Premises (including, without limitation, any
proposed use of Hazardous Substances), and credit information (collectively, the
“Transfer Notice”). Landlord shall notify Tenant in writing, within 10 business
days after receipt of the Transfer Notice, that Landlord elects either: (i) to
terminate this Lease as to the space so affected as of the date such transfer is
proposed to be effective (or if no date is proposed, within 60 days after
Landlord’s receipt of the Transfer Notice); or (ii) to consent to the proposed
Transfer, subject, however, to Landlord’s prior written consent of the proposed
assignee or subtenant and of any related documents or agreements associated with
the proposed Transfer as provided herein. Notwithstanding the foregoing,
Landlord shall only have the option to terminate this Lease in accordance with
clause (i) above in the event of any proposed assignment of this Lease (other
than a Permitted Transfer pursuant to Section 17.5 below) or in the event that
the proposed Transfer is a sublease that would result in 50% or more of the
rentable square footage of the Premises being subject to the Transfer. If
Landlord should fail to notify Tenant in writing of such election within said
period, Landlord shall be deemed to have waived option (i) above, but written
consent by Landlord shall still be required. If Landlord does not exercise
option (i) above, Landlord’s consent to a proposed Transfer shall not be
unreasonably withheld. Consent to any Transfer shall not constitute consent to
any subsequent Transfer. Notwithstanding the above, Tenant, within 5 days after
receipt of Landlord’s notice of intent to terminate, may withdraw its request
for consent to the Transfer. In that event, Landlord’s election to terminate the
Lease shall be null and void and of no force and effect.
          (b) Without limiting the other instances in which it may be reasonable
for Landlord to withhold Landlord’s consent to a Transfer, it shall be
reasonable for Landlord to withhold Landlord’s consent in the following
instances, as determined by Landlord in good faith: (i) if the proposed assignee
does not agree to execute and deliver to Landlord Landlord’s standard form
assumption agreement, whereby the proposed assignee agrees to be bound by and
assume the obligations of Tenant under this Lease in the case of an assignment,
or consent agreement in the case of a sublease, or any guarantor of this Lease
does not consent to the proposed Transfer, in each case in form and substance
satisfactory to Landlord; (ii) the use of the Premises by the proposed assignee
or subtenant would not be a Permitted Use or would violate any exclusivity or
other arrangement which Landlord has with any other tenant or occupant or any
Applicable Requirement or would increase the occupancy or parking density of the
Building or Project, or would otherwise result in an undesirable tenant mix for
the Building or Project;

14



--------------------------------------------------------------------------------



 



(iii) the proposed assignee or subtenant is not of sound financial condition;
(iv) the proposed assignee or subtenant is a governmental agency; (v) the
proposed assignee or subtenant does not have a good reputation as a tenant of
property or a good business reputation; (vi) the proposed assignee or subtenant,
or any affiliate thereof, is a person with whom Landlord is negotiating to lease
space in the Project or is a present tenant of the Project; (vii) the assignment
or subletting would entail any Alterations which would lessen the value of the
leasehold improvements in the Premises or use of any Hazardous Substances or
other noxious use or use which may disturb other tenants of the Project; or
(viii) there is then an uncured Event of Default by Tenant under this Lease, or
Tenant has defaulted under this Lease on 3 or more occasions during any 12 month
period preceding the date that Tenant requests consent. Failure by or refusal of
Landlord to consent to a proposed assignee or subtenant shall not cause a
termination of this Lease. In the event of any claim by Tenant that Landlord has
breached its obligations under this Section 17.1, Tenant’s remedies shall be
limited to recovery of its out-of-pocket damages and injunctive relief. Upon a
termination under Section 17.1(a)(i), Landlord may lease the Premises to any
party, including parties with whom Tenant has negotiated an assignment or
sublease, without incurring any liability to Tenant. At the option of Landlord,
a surrender and termination of this Lease shall operate as an assignment to
Landlord of some or all subleases or subtenancies. Landlord shall exercise this
option by giving notice of that assignment to such subtenants on or before the
effective date of the surrender and termination. In connection with each request
for consent to a Transfer, Tenant shall pay to Landlord $1,200 for approving
such request, as well as all out-of-pocket costs incurred by Landlord or any
Holder in approving such request and effecting such Transfer, including, without
limitation, reasonable attorneys’ fees. Any Transfer which conflicts with the
provisions hereof shall constitute an Event of Default hereunder and shall be
void.
     17.2 Bonus Rent. Subject to Section 17.1, and notwithstanding any Landlord
consent to the proposed Transfer, any Rent or other consideration realized by
Tenant (or any affiliate thereof) for the Transfer in excess of the Rent payable
hereunder (with respect to the space affected by the Transfer), after deducting
any reasonable brokerage commissions, legal fees and leasehold improvement costs
(amortized on a straight-line basis over the remaining Term or, in the case of a
sublease, over the term of the sublease incurred by Tenant), provided that the
sums so deducted shall not exceed one month’s Base Rent payable hereunder, shall
be divided and paid immediately upon receipt thereof 50% to Landlord and 50% to
Tenant. In any subletting or assignment undertaken by Tenant, Tenant shall
diligently seek to obtain the maximum rental amount available in the marketplace
for comparable space available for primary leasing.
     17.3 Change in Control. A transfer by sale, assignment, bequest,
inheritance, operation of law or other disposition of shares or other ownership
interests (including such a transfer to or by a receiver or trustee in federal
or state bankruptcy, insolvency or other proceedings, but excluding a transfer
of shares in a corporation whose stock is publicly traded) resulting in a change
in control or voting control, or a change in 50% or more in the aggregate in any
12 month period of the beneficial ownership interests, or a transfer of all or
substantially all of the assets of Tenant, shall constitute a Transfer for
purposes of this Lease.
     17.4 No Release of Liability. No Transfer by Tenant, permitted or
otherwise, shall relieve Tenant of any obligation under this Lease or any
guarantor of this Lease of any liability under its guaranty or alter the primary
liability of the Tenant named herein for the payment of Rent or for the
performance of the other obligations of Tenant under this Lease, but rather
Tenant and its transferee shall be jointly and severally liable for all
obligations under this Lease allocable to the space subject to such Transfer.
Landlord may collect rent or other amounts or any portion thereof from any
assignee, subtenant, or other occupant of the Premises, permitted or otherwise,
and apply the net rent collected to the Rent payable hereunder, but no such
collection shall be deemed to be a waiver of this Section 17, or the acceptance
of the assignee, subtenant or occupant as tenant, or a release of Tenant from
the further performance by Tenant of the obligations of Tenant under this Lease
or of any guarantor of this Lease of any liability under its guaranty.
     17.5 Permitted Transfer. Notwithstanding anything to the contrary set forth
herein, so long as Tenant is not entering into the Permitted Transfer (as
defined below) for the purpose of avoiding or otherwise circumventing the
remaining terms of this Section 17, Tenant may assign its entire interest under
this Lease, without the consent of Landlord, to (a) an affiliate, subsidiary, or
parent of Tenant, or a corporation, partnership or other legal entity wholly
owned by Tenant (collectively, an “Affiliated Party”), or (b) a successor to
Tenant by purchase, merger, consolidation or reorganization, provided that all
of the following conditions are satisfied (each such transfer a “Permitted
Transfer” and any such assignee or sublessee of a Permitted Transfer, a
“Permitted Transferee”): (i)

15



--------------------------------------------------------------------------------



 



Tenant is not in default under this Lease beyond any applicable notice and cure
period; (ii) the Permitted Use does not allow the Premises to be used for retail
purposes; (iii) Tenant shall give Landlord written notice at least 30 days prior
to the effective date of the proposed Permitted Transfer; (iv) with respect to a
proposed Permitted Transfer to an Affiliated Party, Tenant continues to have a
net worth equal to or greater than Tenant’s net worth at the date of this Lease;
(v) with respect to a purchase, merger, consolidation or reorganization or any
Permitted Transfer which results in Tenant ceasing to exist as a separate legal
entity, (A) Tenant’s successor shall own all or substantially all of the assets
of Tenant, and (B) Tenant’s successor shall have a net worth which is at least
equal to the greater of Tenant’s net worth at the date of this Lease or Tenant’s
net worth as of the day prior to the proposed purchase, merger, consolidation or
reorganization; and (vi) with respect to a purchase, merger, consolidation or
reorganization or any Permitted Transfer which results in change of control of
Tenant whereby Tenant continues to exist as a separate legal entity, immediately
following the completion of such Transfer, Tenant shall have a net worth which
is at least equal to the greater of Tenant’s net worth at the date of this Lease
or Tenant’s net worth as of the day prior to the proposed purchase, merger,
consolidation or reorganization; provided that in the event Tenant does not
satisfy such net worth requirement, such change in control shall be deemed to
satisfy such net worth requirement if in conjunction with such Transfer, an
Affiliated Party whose net worth (as evidenced by current financial statements
satisfactory to Landlord and certified by an independent certified public
accountant, prepared in accordance with generally accepted accounting principles
that are consistently applied, taking into account all expected obligations of
such Affiliated Party and all of its other contingent and noncontingent
obligations) satisfies the foregoing net worth requirement, executes and
delivers to Landlord a full guaranty of all of Tenant’s obligations under this
Lease, which guaranty shall be on Landlord’s then-standard form of lease
guaranty, and otherwise in form and substance satisfactory to Landlord. Tenant’s
notice to Landlord shall include information and documentation showing that each
of the above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement. As
used herein, (1) “parent” shall mean a company which owns a majority of Tenant’s
voting equity; (2) “subsidiary” shall mean an entity wholly owned by Tenant or
at least 51% of whose voting equity is owned by Tenant; and (3) “affiliate”
shall mean an entity controlled, controlling or under common control with
Tenant.
18. Condemnation. Either party may terminate this Lease if any material part of
the Premises is taken or condemned for any public or quasi public use under Law,
by eminent domain or private purchase in lieu thereof (a “Taking”). Landlord
shall also have the right to terminate this Lease if there is a Taking of any
portion of the Building or Property which would have a material adverse effect
on Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. If this Lease is not
terminated, Base Rent and Tenant’s Share shall be appropriately adjusted to
account for any reduction in the square footage of the Building or Premises. All
compensation awarded for a Taking shall be the property of Landlord. The right
to receive compensation or proceeds is expressly waived by Tenant, however,
Tenant may file a separate claim for Tenant’s Property and Tenant’s reasonable
relocation expenses, provided the filing of the claim does not diminish the
amount of Landlord’s award. If only a part of the Premises is subject to a
Taking and this Lease is not terminated, Landlord, with reasonable diligence,
will restore the remaining portion of the Premises as nearly as practicable to
the condition immediately prior to the Taking. Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of the California
Code of Civil Procedure, or any similar or successor Laws
19. Damage or Destruction.
     19.1 Notices. If the Premises or Building should be damaged or destroyed by
fire or other casualty (collectively, “Casualty”), Tenant shall give immediate
written notice thereof to Landlord. Within 90 days after Landlord’s receipt of
such notice, Landlord shall notify Tenant whether in Landlord’s estimation
material restoration of the Premises can reasonably be completed within 200 days
from the date of such notice and receipt of required permits for such
restoration. Landlord’s determination shall be binding on Tenant.
     19.2 Within 200 Days. If the Premises or Building should be damaged by
Casualty to such extent that material restoration can in Landlord’s estimation
be reasonably completed within such 200 day period, this Lease shall not
terminate. Provided that sufficient insurance proceeds are received by Landlord
to fully repair the damage, Landlord shall proceed to rebuild and repair the
Premises. If the Premises are untenantable in whole or in part

16



--------------------------------------------------------------------------------



 



following such damage, the Rent payable hereunder during the period in which
they are untenantable shall be abated proportionately to the extent of rental
abatement insurance proceeds received by Landlord.
     19.3 Greater Than 200 Days. If the Premises or Building should be damaged
by Casualty to such extent that material restoration cannot in Landlord’s
estimation be reasonably completed within such 200 day period, then Landlord
shall have the option of either: (I) terminating this Lease effective upon the
date of the occurrence of such damage, in which event the Rent shall be abated
during the unexpired portion of this Lease; or (2) electing to rebuild or repair
the Premises. Landlord shall notify Tenant of its election within 30 days after
Landlord’s receipt of notice of the damage or destruction. If a material portion
of the Premises is damaged by Casualty to such extent that material restoration
cannot in Landlord’s estimation be reasonably completed within such 200 day
period, Tenant shall have the option of terminating this Lease by so notifying
Landlord within 30 days after Tenant’s receipt of Landlord’s notice to such
effect.
     19.4 Tenant’s Fault. Notwithstanding anything herein to the contrary, if
the Premises or any other portion of the Building are damaged by Casualty
resulting from the negligence or willful misconduct of Tenant or any Tenant
Party, Tenant shall not have any right to terminate this Lease, Rent shall not
be abated or diminished during the repair of such damage and Tenant shall be
liable to Landlord for the cost and expense of the repair and restoration of the
Building caused thereby to the extent such cost and expense is not covered by
insurance proceeds received by Landlord.
     19.5 Insurance Proceeds. Notwithstanding anything herein to the contrary,
if the cost of restoration of the Premises or Building is not fully covered by
insurance proceeds or payments from tenants received by Landlord or if the
Holder of any Security Instrument requires that the insurance proceeds be
applied to the indebtedness secured thereby, then in either case Landlord shall
have the right to terminate this Lease by delivering written notice of
termination to Tenant within 30 days after the date of notice to Landlord that
the damage or destruction is not fully covered by insurance or such requirement
is made by any such Holder, as the case may be, whereupon this Lease shall
terminate_
     19.6 Waiver. This Section 19 shall be Tenant’s sole and exclusive remedy in
the event of damage or destruction to the Premises or the Building. As a
material inducement to Landlord entering into this Lease, Tenant hereby waives
any rights it may have under Sections 1932, 1933(4), 1941 or 1942 of the Civil
Code of California with respect to any destruction of the Premises, Landlord’s
obligation for tenantability of the Premises and Tenant’s right to make repairs
and deduct the expenses of such repairs, or under any similar law, statute or
ordinance now or hereafter in effect.
     19.7 Tenant’s Personal Property. In the event of any damage or destruction
of the Premises or the Building, under no circumstances shall Landlord be liable
for or be required to repair any injury or damage to, or to rebuild or make any
repairs to or replacements of, Tenant’s or any Tenant Party’s furniture,
equipment, fixtures or other personal property or any Alterations made to the
Premises by Tenant or paid for by Tenant.
20. Holding Over. If Tenant fails to surrender all or any part of the Premises
at the termination of this Lease, occupancy of the Premises after termination
shall be that of a tenancy at sufferance. Tenant’s occupancy shall be subject to
all the terms and provisions of this Lease, and Tenant shall pay an amount (on a
per month basis without reduction for partial months during the holdover) equal
to 150% of the sum of the Base’Rent and Additional Rent due for the period
immediately preceding the holdover. No holdover by Tenant or payment by Tenant
after the termination of this Lease shall be construed to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within
15 days after notice from Landlord, Tenant shall be liable for all damages that
Landlord suffers from the holdover.
21. Default.
     21.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of

17



--------------------------------------------------------------------------------



 



Default” on the part of Tenant:
          (a) Abandonment or vacation of the Premises.
          (b) Failure to pay any installment of Rent or any other amount due and
payable hereunder upon the date within 3 days following written notice that
payment is overdue.
          (c) Failure to deliver any certificate, document, or instrument
described in Sections 6, 12 or 14 within 3 days after written notice from
Landlord that Tenant has failed to deliver the same within time periods required
thereunder, or any holdover beyond the expiration or termination of this Lease
unless expressly consented to in writing by Landlord.
          (d) Failure to perform any obligation, agreement or covenant under
this Lease (other than those matters specified in any other subparagraph of this
Section 21), such failure continuing for 20 days after written notice of such
failure (except where a shorter period of time is specified in this Lease in
which case such shorter period shall apply); provided, however, if Tenant’s
failure to perform cannot reasonably be cured within such 20-day period, Tenant
shall be allowed additional time (not to exceed 60 days) as is reasonably
necessary to cure the failure so long as: (1) Tenant commences to cure the
failure within such 20-day period, and (2) Tenant diligently pursues a course of
action that will cure the failure and bring Tenant back into compliance with
this Lease. Notwithstanding the foregoing or anything to the contrary contained
herein, if Landlord provides Tenant with notice of Tenant’s failure to comply
with any particular obligation, agreement or covenant under this Lease on 3
occasions during any 12 month period, Tenant’s subsequent violation of such
term, provision or covenant shall, at Landlord’s option, be an incurable Event
of Default by Tenant.
          (e) The occurrence of any of the following: (i) a general assignment
by Tenant for the benefit of creditors; (ii) the filing of any voluntary
petition in bankruptcy by Tenant or any general partner of Tenant, or the filing
of an involuntary petition by Tenant’s creditors which involuntary petition
remains undischarged for a period of 60 days; (iii) the employment of a receiver
to take possession of substantially all of Tenant’s assets or the Premises, if
such appointment remains undismissed or undischarged for a period of 60 days
after the order therefore; (iv) the attachment, execution or other judicial
seizure of all or substantially all of Tenant’s assets or Tenant’s leasehold of
the Premises, if such attachment or other seizure remains undismissed or
undischarged for a period of 60 days after the levy thereof; or (v) the
admission by Tenant in writing of its inability to pay its debts as they become
due.
          (f) The default of any guarantor under any guaranty of this Lease, the
attempted repudiation or revocation of any such guaranty, or the participation
by any such guarantor in any other event described in this Section 21 (as if
this Section 21 referred to such guarantor in place of Tenant).
          (g) Any release or use of any Hazardous Substance in violation of any
Laws or this Lease by reason of the acts or omissions of Tenant or any Tenant
Party.
          (h) Any other event, act or omission which any other provision of this
Lease identifies as an Event of Default.
     21.2 Remedies.
          (a) Termination. In the event of the occurrence of any Event of
Default, Landlord shall have the right to give a written termination notice to
Tenant, and on the date specified in such notice, Tenant’s right to possession
shall terminate, and this Lease shall terminate unless on or before such date
all Rent in arrears and all costs and expenses incurred by or on behalf of
Landlord hereunder shall have been paid by Tenant and all other events of
default of this Lease by Tenant at the time existing shall have been fully
remedied to the satisfaction of Landlord. At any time after such termination,
Landlord may recover possession of the Premises or any part thereof and expel
and remove therefrom Tenant and any other person occupying the same, including
any subtenant or subtenants notwithstanding Landlord’s consent to any sublease,
by any lawful means, and again repossess and enjoy the Premises without
prejudice to any of the remedies that Landlord may have under this Lease, or at
law or equity

18



--------------------------------------------------------------------------------



 



by any reason of Tenant’s default or of such termination. Landlord hereby
reserves the right, but shall not have the obligation, to recognize the
continued possession of any subtenant. The delivery or surrender to Landlord by
or on behalf of Tenant of keys, entry codes, or other means to bypass security
at the Premises shall not terminate this Lease.
          (b) Continuation After Default. Even though an event of default may
have occurred, this Lease shall continue in effect for so long as Landlord does
not terminate Tenant’s right to possession under Section 21.1(a) hereof.
Landlord shall have the remedy described in California Civil Code Section 1951.4
(“Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations”), or any successor
code section. Accordingly, if Landlord does not elect to terminate this Lease on
account of any event of default by Tenant, Landlord may enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
Rent as it becomes due. Acts of maintenance, preservation or efforts to lease
the Premises or the appointment of a receiver under application of Landlord to
protect Landlord’s interest under this Lease or other entry by Landlord upon the
Premises shall not constitute an election to terminate Tenant’s right to
possession.
     21.3 Damages After Default. Should Landlord terminate this Lease pursuant
to the provisions of Section 21.1(a) hereof, Landlord shall have the rights and
remedies of a Landlord provided by Section 1951.2 of the Civil Code of the State
of California, or any successor code sections. Upon such termination, in
addition to any other rights and remedies to which Landlord may be entitled
under applicable law or at equity, Landlord shall be entitled to recover from
Tenant: (a) the worth at the time of award of the unpaid Rent and other amounts
which had been earned at the time of termination; (b) the worth at the time of
award of the amount by which the unpaid Rent and other amounts that would have
been earned after the date of termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;
(c) the worth at the time of award of the amount by which the unpaid Rent and
other amounts for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could be reasonably avoided; and
(d) any other amount and court costs necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom. The “worth at the time of award” as used in clauses (a) and
(b) above shall be computed at the Default Rate (defined below). The “worth at
the time of award” as used in clause (c) above shall be computed by discounting
such amount at the Federal Discount Rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%). If this Lease provides for
any periods during the Term during which Tenant is not required to pay Base Rent
or if Tenant otherwise receives a Rent concession, then upon the occurrence of
an event of default, Tenant shall owe to Landlord the full amount of such Base
Rent or value of such Rent concession, plus interest at the Applicable Interest
Rate, calculated from the date that such Base Rent or Rent concession would have
been payable.
     21.4 Late Charge. In addition to its other remedies, Landlord shall have
the right without notice or demand to add to the amount of any payment required
to be made by Tenant hereunder, and which is not paid and received by Landlord
when due (provided that Tenant shall be entitled to a grace period of 5 days for
the first 2 late payments of Rent in any given calendar year), an amount equal
to 5% of the delinquent amount, or $150.00, whichever amount is greater, for
each month or portion thereof that the delinquency remains outstanding to
compensate Landlord for the loss of the use of the amount not paid and the
administrative costs caused by the delinquency, the parties agreeing that
Landlord’s damage by virtue of such delinquencies would be extremely difficult
and impracticable to compute and the amount stated herein represents a
reasonable estimate thereof. Any waiver by Landlord of any late charges or
failure to claim the same shall not constitute a waiver of other late charges or
any other remedies available to Landlord. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No waiver by Landlord of any breach hereof shall be effective unless such
waiver is in writing and signed by Landlord.
     21.5 Interest. Interest shall accrue on all sums not paid within 10 days
after the date due hereunder at the lesser of 10% per annum or the maximum
interest rate allowed by law (“Default Rate”).
     21.6 Replacement of Statutory Notice Requirements. When this Lease requires
service of a notice, that notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notice required

19



--------------------------------------------------------------------------------



 



by California Code of Civil Procedure Section 1161 or any similar or successor
statute. When a statute requires service of a notice in a particular manner,
service of that notice (or a similar notice required by this Lease) in the
manner required by this Paragraph 26 shall replace and satisfy the statutory
service-of-notice procedures, including those required by California Code of
Civil Procedure Section 1162 or any similar or successor statute.
     21.7 Waiver. TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION
3275 OF THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE
CODE OF CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF
LAW FROM TIME TO TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT
SHALL HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS
TERMINATION BY REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS LEASE.
     21.8 Remedies Cumulative. All of Landlord’s rights, privileges and
elections or remedies are cumulative and not alternative, to the extent
permitted by law and except as otherwise provided herein. This Section 21 shall
be enforceable to the maximum extent such enforcement is not prohibited by
applicable law, and the unenforceability of any portion thereof shall not
thereby render unenforceable any other portion.
22. Liens. Tenant shall not permit mechanics’ or other liens to be placed upon
the Property, Premises or Tenant’s leasehold interest in connection with any
work or service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law. If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees.
23. Relocation. [Intentionally Omitted]
24. Transfers By Landlord. In the event of a sale or conveyance by Landlord of
the Building or a foreclosure by any creditor of Landlord, the same shall
operate to release Landlord from any liability for any of the covenants or
duties, express or implied, contained in this Lease, to the extent required to
be performed after the passing of title to Landlord’s successor-in-interest. In
such event, Tenant agrees to look solely to the successor-in-interest of
Landlord under this Lease with respect to the performance of the covenants and
duties of “Landlord” to be performed after the passing of title to Landlord’s
successor-in-interest. This Lease shall not be affected by any such sale,
conveyance or foreclosure, and Tenant agrees to attorn to the
successor-in-interest. Landlord’s successor(s)-in-interest shall not have
liability to Tenant with respect to the failure to perform any of the
obligations of “Landlord,” to the extent required to be performed prior to the
date such successor(s)-in-interest became the owner of the Building.
25. Right of Landlord to Perform Tenant’s Covenants. If Tenant shall fail to
perform any obligations of Tenant hereunder, including under Section 7.2 hereof,
and such failure shall continue for 15 days after notice thereof by Landlord, in
addition to the other rights and remedies of Landlord, Landlord may make any
such payment and perform any such act on Tenant’s part. In the case of an
emergency, no prior notification by Landlord shall be required. Landlord may
take such actions without any obligation and without releasing Tenant from any
of Tenant’s obligations. All sums so paid by Landlord and all incidental costs
incurred by Landlord and interest thereon at the Default Rate, from the date of
payment by Landlord, shall be paid to Landlord within 10 days after demand as
Additional Rent.
26. Waiver. If either Landlord or Tenant waives the performance of any term,
covenant or condition contained in this Lease, such waiver shall not be deemed
to be a waiver of any subsequent breach of the same or any other term, covenant
or condition contained herein, or constitute a course of dealing contrary to the
express terms of this Lease. The acceptance of Rent by Landlord shall not
constitute a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, regardless of Landlord’s knowledge of such preceding
breach at the time Landlord accepted such Rent. Failure by Landlord to enforce
any of the terms, covenants or conditions of this Lease for any length of time
shall not be deemed to waive or decrease the right of Landlord to insist
thereafter upon strict

20



--------------------------------------------------------------------------------



 



performance by Tenant. Waiver by Landlord of any term, covenant or condition
contained in this Lease may only be made by a written document signed by
Landlord, based upon full knowledge of the circumstances.
27. Notices. All notices which may or are required to be given by either party
to the other hereunder shall be in writing and either personally delivered, sent
by nationally recognized commercial overnight courier that provides evidence of
delivery, United States mail, certified or registered, postage prepaid or sent
by facsimile with confirmed receipt, and in each case addressed to the party to
be notified at the notice address for such party set forth below such party’s
signature or to such other place as the party to be notified may from time to
time designate in writing or, if to Tenant, at the Premises. Notices shall be
deemed served upon receipt or refusal to accept delivery.
28. Attorneys’ Fees. Tenant shall pay to Landlord, upon demand, Landlord’s
reasonable attorneys’ fees and court costs, whether incurred by Landlord in
enforcing this Lease or due to a default by Tenant, and whether or not any legal
action is commenced. In any action which Landlord or Tenant brings to enforce
its respective rights hereunder, the unsuccessful party shall pay all costs
incurred by the prevailing party including reasonable attorneys’ fees, to be
fixed by the court, and said costs and attorneys’ fees and court costs shall be
a part of the judgment in said action.
29. Successors and Assigns. This Lease shall be binding upon and inure to the
benefit of Landlord, its successors and assigns, and shall be binding upon and
inure to the benefit of Tenant, its successors and, to the extent assignment is
approved by Landlord as required hereunder, Tenant’s assigns.
30. Force Majeure. If performance by a party of any portion of this Lease is
made impossible by any prevention, delay, or stoppage caused by strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes for those items, government actions, civil
commotions, fire or other casualty, or other causes beyond the reasonable
control of the party obligated to perform, performance by that party for a
period equal to the period of that prevention, delay, or stoppage is excused.
Tenant’s obligation to pay Rent, however, is not excused by this Section 30.
31. Surrender of Premises. Tenant shall, upon expiration or sooner termination
of this Lease, surrender the Premises to Landlord broom clean, and in good
order, condition and repair, ordinary wear and tear and damage which Landlord is
obligated to repair hereunder excepted. Tenant shall, at Tenant’s sole cost,
remove upon termination of this Lease, any and all of Tenant’s furniture,
furnishings, movable partitions of less than full height from floor to ceiling
and other trade fixtures and personal property (collectively, “Personalty”).
Personalty not so removed shall be deemed abandoned by Tenant and title to the
same shall thereupon pass to Landlord under this Lease as by a bill of sale, but
Tenant shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal. At or before the time
of surrender, Tenant shall comply with the terms of Section 8 hereof with
respect to Alterations to the Premises and all other matters addressed in such
Section. If the Premises are not so surrendered at the expiration or sooner
termination of this Lease, the provisions of Section 20 hereof shall apply. All
keys to the Premises or any part thereof shall be surrendered to Landlord upon
expiration or sooner termination of the Term. Tenant shall give written notice
to Landlord at least 30 days prior to vacating the Premises and shall meet with
Landlord for a joint inspection of the Premises at the time of vacating, but
nothing contained herein shall be construed as an extension of the Term or as a
consent by Landlord to any holding over by Tenant. In the event of Tenant’s
failure to give such notice or participate in such joint inspection, Landlord’s
inspection at or after Tenant’s vacating the Premises shall conclusively be
deemed correct for purposes of determining Tenant’s responsibility for repairs
and restoration. Any delay caused by Tenant’s failure to carry out its
obligations under this Section 31 beyond the term hereof, shall constitute
unlawful and illegal possession of Premises under Section 20 hereof.
32. Hazardous Substances.
     32.1 General Restriction. Except as expressly provided in Section 32.2
below, Tenant shall not, and shall not direct, suffer or permit any Tenant Party
to at any time handle, use, manufacture, store or dispose (“Handle”) of in or
about the Premises, the Building or the Project any (collectively “Hazardous
Substances”) flammables, explosives, radioactive materials, hazardous wastes or
materials, toxic wastes or materials, or other similar substances, petroleum
products or derivatives or any substance subject to regulation by or under any
federal, state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of

21



--------------------------------------------------------------------------------



 



environmentally Hazardous Substances, substances, or wastes, presently in effect
or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
“Environmental Laws”), nor shall Tenant suffer or permit any Hazardous
Substances to be used in any manner not fully in compliance with all
Environmental Laws, in the Premises, the Building, the Project and appurtenant
land or allow the environment to become contaminated with any Hazardous
Substances. Notwithstanding the foregoing, Tenant may Handle products containing
small quantities of Hazardous Substances (such as aerosol cans containing
insecticides, toner for copiers, paints, paint remover and the like) to the
extent customary and necessary for the use of the Premises for general office
purposes; provided that Tenant shall always Handle any such Hazardous Substances
in a safe and lawful manner and never allow such Hazardous Substances to
contaminate the Premises, Building, Project and appurtenant land or the
environment.
     32.2 Required Disclosures. Prior to Tenant (and at least 5 days prior to
any assignee or any subtenant of Tenant) taking possession of any part of the
Premises, and on each anniversary of the Commencement Date (each such date is
hereinafter referred to as a “Disclosure Date”), until and including the first
Disclosure Date occurring after the expiration or sooner termination of this
Lease, Tenant shall disclose to Landlord in writing the names and amounts of all
Hazardous Substances, or any combination thereof, which were Handled on, in,
under or about the Premises or Project for the 12 month period prior to such
Disclosure Date, or which Tenant intends to Handle on, under or about the
Premises during the 12 month period following the Disclosure Date by executing
and delivering to Landlord a “Hazardous Substances Questionnaire”, in the form
attached hereto as Exhibit F (as updated and modified by Landlord, from time to
time). Tenant’s disclosure obligations under this Section 32.2 shall include a
requirement that, to the extent any information contained in a Hazardous
Substances Questionnaire previously delivered by Tenant shall become inaccurate
in any material respect, Tenant shall promptly deliver to Landlord a new updated
Hazardous Substances Questionnaire.
     32.3 Additional Obligations. If any Hazardous Substances shall be released
into the environment comprising or surrounding the Project in connection with
the acts, omissions or operations of Tenant or any Tenant Party, Tenant shall at
its sole expense promptly prepare a remediation plan therefor consistent with
applicable Environmental Laws and recommended industry practices (and approved
by Landlord and all governmental agencies having jurisdiction) to fully
remediate such release, and thereafter shall prosecute the remediation plan so
approved to completion with all reasonable diligence and to the satisfaction of
Landlord and applicable governmental agencies. If any Hazardous Substances are
Handled in, under, on or about the Premises during the Term, or if Landlord
determines in good faith that any release of any Hazardous Substance or
violation of Hazardous Substances Regulations may have occurred in, on, under or
about the Premises during the Term, for which Tenant is responsible under this
Lease, Landlord may require Tenant to at Tenant’s sole expense, (i) retain a
qualified environmental consultant reasonably satisfactory to Landlord to
conduct a reasonable investigation (an “Environmental Assessment”) of a nature
and scope reasonably approved in writing in advance by Landlord with respect to
the existence of any Hazardous Substances in, on, under or about the Premises
and providing a review of all Hazardous Substances activities of Tenant and any
Tenant Party, and (ii) provide to Landlord a reasonably detailed, written
report, prepared in accordance with the institutional real estate standards, of
the Environmental Assessment. Notwithstanding anything to the contrary set forth
herein, Tenant shall not be liable for any cost or expense related to removal,
cleaning, abatement or remediation of Hazardous Substances existing in the
Premises or the Building prior to the date Landlord tenders possession of the
Premises to Tenant, including, without limitation, Hazardous Substances in the
ground water or soil, except to the extent arising from any act or omission by
Tenant or any Tenant Party or any Hazardous Substances disturbed, distributed or
exacerbated by Tenant or any Tenant Party. For purposes of this Article 32,
Tenant, not Landlord, shall have the burden to prove with reasonable and
unequivocal documentation that such Hazardous Substances were in fact
preexisting in the Premises or the Building, as applicable, prior to the date
Landlord delivered possession of the Premises to Tenant.
     32.4 Indemnity. Tenant shall protect, defend, indemnify and hold Landlord
and each and all of the Landlord Entities harmless from and against any and all
loss, claims, liability or costs (including court costs and attorney’s fees)
incurred to the extent arising out of any actual or asserted failure of Tenant
to fully comply with all applicable Environmental Laws, or the presence,
handling, use or disposition in or from the Premises of any Hazardous Substances
by Tenant or any Tenant Party (even though permissible under all applicable
Environmental Laws or the provisions of this Lease), or by reason of any actual
or asserted failure of Tenant to keep, observe, or perform any provision of this
Section 32. Tenant’s indemnity hereunder shall include, without limitation,
damages for personal or bodily injury, property damage, damage to the
environment or natural resources occurring on or off

22



--------------------------------------------------------------------------------



 



the Premises, losses attributable to diminution in value or adverse effects on
marketability, the cost of any investigation, monitoring, government oversight,
repair, removal, remediation, restoration, abatement, and disposal, and the
preparation of any closure or other required plans, whether such action is
required or necessary prior to or following the expiration or earlier
termination of this Lease. Neither the consent by Landlord to the use,
generation, storage, release or disposal of Hazardous Substances nor the strict
compliance by Tenant with all laws pertaining to Hazardous Substances shall
excuse Tenant from Tenant’s obligation of indemnification pursuant to this
Section 32.4. Tenant’s obligations pursuant to the foregoing indemnity shall
survive the expiration or earlier termination of this Lease.
33. Parking. Tenant shall have the right to the nonexclusive use of the number
of parking passes specified in Section 1.9 for the parking of such number of
motor vehicles in the parking facilities of the Project designated by Landlord;
such rights are not transferable without Landlord’s approval. The use of such
parking facilities shall be subject to such rules and regulations as are adopted
by Landlord from time to time for the use of such facilities. Tenant
acknowledges and agrees that, to the fullest extent permitted by law, Landlord
shall not be responsible for any loss or damage to Tenant or Tenant’s property
(including, without limitation, any loss or damage to any Tenant Party’s
automobile or the contents thereof due to theft, vandalism or accident) arising
from or related to use of the parking facilities, whether or not such loss or
damage results from Landlord’s or any Landlord Entities negligence.
34. Miscellaneous.
     34.1 Authority. Each party represents and warrants that it has full right
and authority to enter into this Lease and to perform all of its obligations
hereunder and that all persons signing this Lease on its behalf are authorized
to do.
     34.2 Time. Time is of the essence regarding this Lease and all of its
provisions.
     34.3 Choice of Law. This Lease shall in all respects be governed by the
laws of the State.
     34.4 Entire Agreement. This Lease, together with its Exhibits, addenda and
attachments and the Basic Provisions, contains all the agreements of the parties
hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its Exhibits, addenda and
attachments and the Basic Provisions.
     34.5 Modification. This Lease may not be modified except by a written
instrument signed by the parties hereto.
     34.6 Severability. If, for any reason whatsoever, any of the provisions
hereof shall be unenforceable or ineffective, all of the other provisions shall
be and remain in full force and effect.
     34.7 No Recordation. Tenant shall not record this Lease or a short form
memorandum hereof.
     34.8 Examination of Lease. Submission of this Lease to Tenant does not
constitute an option or offer to lease and this Lease is not effective otherwise
until execution and delivery by both Landlord and Tenant.
     34.9 Accord and Satisfaction. No payment by Tenant of a lesser amount than
the total Rent due nor any endorsement on any check or letter accompanying any
check or payment of Rent shall be deemed an accord and satisfaction of full
payment of Rent, and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of such Rent or to pursue other
remedies.
     34.10 Easements. Landlord may grant easements on the Project and dedicate
for public use portions of the Project without Tenant’s consent; provided that
no such grant or dedication shall materially interfere with Tenant’s Permitted
Use of the Premises.

23



--------------------------------------------------------------------------------



 



     34.11 Drafting and Determination Presumption. The parties acknowledge that
this Lease has been agreed to by both the parties, that both Landlord and Tenant
have consulted with attorneys with respect to the terms of this Lease and that
no presumption shall be created against Landlord because Landlord drafted this
Lease.
     34.12 Exhibits. The Exhibits, addenda and attachments attached hereto are
hereby incorporated herein by this reference and made a part of this Lease as
though fully set forth herein. Capitalized terms used in the Exhibits, addenda
and attachments hereto, but not otherwise defined therein, shall have the same
meanings as set forth in this Lease.
     34.13 No Light, Air or View Easement. Any diminution or shutting off of
light, air or view by any structure which may be erected on lands adjacent to or
in the vicinity of the Building shall in no way affect this Lease or impose any
liability on Landlord.
     34.14 No Third Party Benefit. This Lease is a contract between Landlord and
Tenant and nothing herein is intended to create any third party benefit.
     34.15 Quiet Enjoyment. Upon payment by Tenant of the Rent, and upon the
observance and performance of all of the other covenants, terms and conditions
on Tenant’s part to be observed and performed, Tenant shall peaceably and
quietly hold and enjoy the Premises for the term hereby demised without
hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through or under Landlord, subject, nevertheless, to all
of the other terms and conditions of this Lease. Landlord shall not be liable
for any hindrance, interruption, interference or disturbance by other tenants or
third persons, nor shall Tenant be released from any obligations under this
Lease because of such hindrance, interruption, interference or disturbance.
     34.16 Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be deemed an original.
     34.17 Multiple Parties. If more than one person or entity is named herein
as Tenant, such multiple parties shall have joint and several responsibility to
comply with the terms of this Lease.
     34.18 Prorations. Any Rent or other amounts payable to Landlord by Tenant
hereunder for any fractional month of the Term shall be prorated based on the
actual number of days in such month. As used herein, the term “fiscal year”
shall mean the calendar year or such other fiscal year as Landlord may deem
appropriate.
     34.19 Broker. Landlord has delivered a copy of this Lease to Tenant for
Tenant’s review only and the delivery of it does not constitute an offer to
Tenant or an option. Tenant represents that it has dealt directly with and only
with Broker as a broker in connection with this Lease. Tenant shall indemnify
and hold Landlord and the Landlord Entities harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord shall indemnify and hold Tenant and any Tenant Party harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease.
35. Jury Trial Waiver. EACH PARTY HERETO (WHICH INCLUDES ANY ASSIGNEE,
SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY) SHALL NOT SEEK A JURY
TRIAL, HEREBY WAIVES TRIAL BY JURY. AND HEREBY FURTHER WAIVES ANY OBJECTION TO
VENUE IN THE COUNTY IN WHICH THE BUILDING IS LOCATED, AND AGREES AND CONSENTS TO
PERSONAL JURISDICTION OF THE COURTS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, IN ANY ACTION OR PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO
AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE.
[SIGNATURES ON FOLLOWING PAGE]

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and the year set forth above.

                      Landlord:   Tenant:    
 
                    BRCP CARIBBEAN PORTFOLIO, LLC,
a Delaware limited liability company   CEPHEID,
a California corporation    
 
                    By:   BRCP Realty L.P. I, a Delaware limited partnership,
Its: Sole Member   By:   /s/ Humberto Reyes    
 
                   
 
          Name:   Humberto Reyes         By: BRCP Gen-Par, LLC, a Delaware
limited liability   Its:   EVP, Operations         company,                 Its:
General Partner            
 
          By:        
 
                   
 
  By:   /s/ Eli Khoun   Name:        
 
                   
 
  Name:   Eli Khoun   Its:        
 
                   
 
  Its:   Managing Director            
 
                   
 
          FEIN:   77-0441625    
 
                   

     
Landlord’s Address:
  Tenant’s Address:  
BRCP Caribbean Portfolio, LLC
c/o Broadreach Capital Partners, LLC
248 Homer Avenue
Palo Alto, California 94301
  Cepheid
1327 Chesapeake Ten-ace
Sunnyvale, California 94089
Attention:                                         

25



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE AND LOCATION OF PREMISES
     The Premises consist of the rentable square footage of space specified in
the Basic Provisions and has the address specified in the Basic Provisions. The
Premises are contained in the Building and are part of a Project specified in
the Basic Provisions. The cross-hatched area below depicts the Premises.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
COMMENCEMENT DATE CERTIFICATE

     
Landlord:
  BRCP CARIBBEAN PORTFOLIO, LLC, a Delaware limited liability company
 
   
Tenant:
  CEPHEID, a California corporation
 
   
Lease Date:
  January 25, 2008
 
   
Premises:
  1327 Chesapeake Terrace
 
  Sunnyvale, California 94089

1.   Tenant hereby accepts the premises as being in the condition required under
the Lease.   2.   The Commencement Date of the Lease is
                                        , 2008.   3.   The Expiration Date of
the Lease is                                         ,                    .

                      Landlord:   Tenant:    
 
                    BRCP CARIBBEAN PORTFOLIO, LLC,
a Delaware limited liability company   CEPHEID,
a California corporation    
 
                    By:   BRCP Realty L.P. I, a Delaware limited partnership,  
By:        
 
                   
 
  Its: Sole Member   Name:        
 
                   
 
          Its:        
 
                        By: BRCP Gen-Par, LLC, a Delaware limited liability    
            company,                 Its: General Partner            
 
          By:        
 
                   
 
  By:       Name:        
 
                   
 
  Name:       Its:        
 
                   
 
  Its:   Managing Director            
 
                   
 
          FEIN:        
 
                   

1



--------------------------------------------------------------------------------



 



EXHIBIT C
IMPROVEMENT AGREEMENT
     This Exhibit is attached to and made a part of the Lease by and between
BRCP CARIBBEAN PORTFOLIO, LLC, a Delaware limited liability company (“Landlord”)
and CEPHEID, a California corporation (“Tenant”) for space in the Building
located at 1327 Chesapeake Terrace, Sunnyvale, California 94089. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Lease.
1. Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Lease to which this Exhibit C is attached
and all prepaid rental, the Security Deposit and insurance certificates required
under the Lease, shall have the right to perform alterations and improvements in
the Premises and generally described on Exhibit C-I to the Lease (the “Initial
Alterations”). Notwithstanding the foregoing, Tenant and its contractors shall
not have the right to perform Initial Alterations in the Premises unless and
until Tenant has complied with all of the terms and conditions of Section 8 of
the Lease, including, without limitation, approval by Landlord of the final
plans for the Initial Alterations and the contractors to be retained by Tenant
to perform such Initial Alterations. Tenant shall be responsible for all
elements of the design of Tenant’s plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such design.
Landlord’s approval of the contractors to perform the Initial Alterations shall
not be unreasonably withheld, conditioned or delayed. The parties agree that
Landlord’s approval of the general contractor to perform the Initial Alterations
shall not be considered to be unreasonably withheld if any such general
contractor (a) does not have trade references reasonably acceptable to Landlord,
(b) does not maintain insurance as required pursuant to the terms of the Lease,
(c) does not have the ability to be bonded for the work in an amount of no less
than 150% of the total estimated cost of the Initial Alterations, (d) does not
provide current financial statements reasonably acceptable to Landlord, or
(e) is not licensed as a contractor in the state/municipality in which the
Premises is located. Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor.
2. Provided Tenant is not in default, Landlord agrees to contribute the sum of
$327,252.00 (i.e., $12.00 per rentable square foot of the Premises) (the
“Allowance”) toward the cost of performing the Initial Alterations in
preparation of Tenant’s occupancy of the Premises. The Allowance may only be
used for hard costs in connection with the Initial Alterations. Notwithstanding
the foregoing, Tenant may use up to $109,084.00 (i.e., $4.00 per rentable square
foot of the Premises) of the Allowance for the cost of preparing design and
construction documents and mechanical and electrical plans and permitting costs
for the Initial Alterations. The Allowance shall be paid to Tenant or, at
Landlord’s option, to the order of the general contractor that performed the
Initial Alterations, within 30 days following receipt by Landlord of
(a) receipted bills covering all labor and materials expended and used in the
Initial Alterations; (b) a sworn contractor’s affidavit from the general
contractor and a request to disburse from Tenant containing an approval by
Tenant of the work done; (c) full and final waivers of lien; (d) as-built plans
of the Initial Alterations; and (e) the certification of Tenant and its
architect that the Initial Alterations have been installed in a good and
workmanlike manner in accordance with the approved plans, and in accordance with
applicable laws, codes and ordinances. The Allowance shall be disbursed in the
amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of an Event of
Default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.
3. In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit C by August 31, 2008, any unused
amount shall accrue to the sole benefit of Landlord, it being understood that
Tenant shall not be entitled to any credit, abatement or other concession in
connection therewith. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the Initial Alterations and/or
Allowance. Landlord shall be entitled to deduct from the

1



--------------------------------------------------------------------------------



 



Allowance a construction management fee for Landlord’s oversight of the Initial
Alterations in an amount equal to 3% of the total cost of the Initial
Alterations.
4. Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.
5. This Exhibit C shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

2



--------------------------------------------------------------------------------



 



EXHIBIT C-I
DESCRIPTION OF INITIAL ALTERATIONS

1



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS
     This Exhibit is attached to and made a part of the Lease by and between
BRCP CARIBBEAN PORTFOLIO, LLC, a Delaware limited liability company (“Landlord”)
and CEPHEID, a California corporation (“Tenant”) for space in the Building
located at 1327 Chesapeake Terrace, Sunnyvale, California 94089. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Lease.
1. No placard, banner, picture, advertisement, name, notice or other sign shall
be inscribed, displayed, or printed or affixed on the Building or Project or to
any part thereof, or which is visible from the outside of the Premises, the
Building or the common areas without the prior written consent of Landlord, and
Landlord shall have the right to remove any such sign not so approved by
Landlord, at the expense of Tenant. All approved signs or lettering on doors
shall be printed, affixed or inscribed at the expense of Tenant by a person
approved by Landlord, and shall be removed by Tenant at the time of Tenant’s
vacancy of the Premises at Tenant’s expense.
2. Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall which may appear unsightly from outside
the premises. All window coverings installed by Tenant and visible from the
outside of the Building require the prior written consent of Landlord.
3. If a directory is provided at the Building for general use by tenants, it is
provided exclusively for the display of the name and location of tenants only
and Landlord reserves the right to exclude any other names therefrom.
4. The sidewalks, passages, exits, entrances and stairways in and around the
Building and Project shall not be obstructed by Tenant or used by it for any
purpose other than for ingress to and egress from the Premises. The sidewalks,
passages, exits, entrances, stairways and roof are not for the use of the
general public and Landlord shall in all cases retain the right to control and
prevent access thereto by all persons whose presence in the judgment of Landlord
shall be prejudicial to the safety, character, reputation or interests of the
Building or the Project and its tenants, provided that nothing herein contained
shall be construed to prevent such access to persons whom Tenant normally deals
in the ordinary course of Tenant’s business unless such persons are engaged in
illegal or immoral activities. Landlord further reserves the right to exclude or
expel from the Building or Project any person who, in the judgment of Landlord,
is intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of the rules and regulations of the
Building.
5. No person shall go on the roof without Landlord’s permission. Tenant shall
not install any antenna, satellite dish, loudspeaker or any other device on the
exterior of the Premises or Building without Landlord’s prior written consent.
Tenant shall not interfere with broadcasting or reception from or in the
Building, the Project or elsewhere.
6. The toilets and urinals shall not be used for any purpose other than those
for which they were constructed, and no rubbish, newspapers or other substances
of any kind shall be thrown into them. Waste and excessive or unusual use of
water shall not be allowed. Tenant shall be responsible for any breakage,
stoppage or damage resulting from the violation of this rule by Tenant or any
Tenant Party.
7. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, woodwork or plaster, or in any way deface
the Premises, the Building or the common areas or any part thereof. Machines or
equipment belonging to Tenant which cause noise or vibration that may be
transmitted outside of the Premises, to such a degree as to be objectionable to
Landlord or other tenants, shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. Tenant shall not use, keep or permit to be used or kept any foul
or noxious gas or substance in the Premises, the Building, the Project or the
common areas, or permit or suffer the Premises, the Building, the Project or the
common areas to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building

1



--------------------------------------------------------------------------------



 



or Project, including by reason of noise, odors, smoke, dust, gas, substances
and/or vibrations emanating from the Premises, or interfere in any way with
other tenants or those having business in the Building or the Project.
8. Tenant shall not store or permit the storage or placement of food, goods,
merchandise, pallets, drums or other materials or equipment of any sort outside
of the Premises nor in or around the Building or common areas. No displays or
sales of merchandise shall be allowed outside of the Premises. No sale by
auction shall be allowed. Tenant shall not operate or permit to be operated a
coin or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusement devices and machines
for sale of beverages, foods, candy, cigarettes and other goods), except for
machines for the exclusive use of Tenant’s employees, and then only if the
operation does not violate the lease or any other tenant in the Building or the
Project.
9. Tenant shall not use or keep in the Premises, the Building, the Project or
the common areas, or place in any drainage system, any kerosene, gasoline or
inflammable or combustible fluid or material or other harmful substance, or use
any method of heating or air conditioning other than that supplied by Landlord
except in strict compliance with the requirements set forth in this Lease.
10. Tenant shall not permit any vehicles to be washed on any portion of the
Premises or Project or in the
common areas, nor shall Tenant permit mechanical work or maintenance of vehicles
to be performed on any portion of the Premises or Project or in the coin] non
areas.
11. Tenant shall not permit any animals or birds, including, but not limited to
household pets, to be brought or kept in or about the Premises, the Building,
the Project or any of the common areas.
12. Landlord will direct electricians as to the manner and location in which
telephone and telegraph wires are to be introduced. No boring or cutting for
wires will be allowed without the prior written consent of Landlord. The
location of telephones, call boxes and other office equipment affixed to the
Premises or the Building shall be subject to the prior written approval of
Landlord.
13. Tenant shall not alter any lock or access device or install any new locks or
bolts or access device without the prior written consent of Landlord. If
Landlord shall give such consent, Tenant shall furnish Landlord with a key or
other means of access therefor. Tenant agrees to not make any duplicate keys
(including electronic access devices) without the prior written consent of
Landlord. Tenant upon Tenant’s vacancy of the Premises shall deliver to Landlord
all keys or other devices for the Premises or any portion thereof in Tenant’s or
any Tenant Party’s possession.
14. Tenant shall not disturb, solicit or canvass any occupant of the Building or
the Project. Canvassing, soliciting and peddling are prohibited in the Building
and Project and Tenant shall cooperate to prevent the same.
15. Without the prior written consent of Landlord, Tenant shall not use the name
of the Building or Project in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address. Landlord reserves the right to
change the name and address of the Building or the Project.
16. Tenant shall not permit any contractor or other person making any
Alterations within the Premises to use the hallways, lobby or corridors as
storage or work areas without the prior written consent of Landlord. Tenant
shall be liable for and shall pay the expense of any additional cleaning or
other maintenance required to be performed by Landlord as a result of the
transportation or storage or materials or work performed within the Building by
or for Tenant.
17. Tenant and its employees shall be entitled to use the number of parking
spaces specified in Section 1.9 of this Lease on a non-exclusive basis for the
parking of a like number of motor vehicles only as mutually agreed upon between
Tenant and Landlord and subject to such parking charges and additional rules and
regulations as may be reasonably imposed from time to time by Landlord. Tenant’s
visitors and invitees may be required to use parking spaces designated from time
to time by Landlord for “Visitors”. Tenant shall park vehicles only in those
general parking areas designated from time to time by Landlord, except for
loading and unloading. During periods of loading and unloading, Tenant shall not
unreasonably interfere with traffic flow within the Project and loading and
unloading areas of other tenants. Tenant agrees that vehicles of Tenant or any
Tenant Party shall not park in driveways nor occupy parking spaces or other
areas reserved for any such use as Visitors, Delivery, Loading or

2



--------------------------------------------------------------------------------



 



other tenants, shall be parked between designated parking lines only and shall
not occupy two parking spaces with one car. Landlord or its agents shall have
the right to cause to be removed any car of Tenant or any Tenant Party that may
be parked in unauthorized areas, and Tenant agrees to save and hold harmless
Landlord and the Landlord Entities from any and all claims, losses, damages and
demands asserted or arising in respect to or in connection with the removal of
any such vehicle. Neither Tenant nor any Tenant Party shall park campers,
trucks, truck tractors, trailers or fifth wheels in any of the parking areas of
the Project. No vehicles shall be parked in any of the parking areas of the
Project after the conclusion of normal daily business activity, or overnight or
over weekends. Tenant will from time to time, upon request of Landlord, supply
Landlord with a list of license plate numbers of vehicles owned or operated by
its employees and agents.
18. Tenant is responsible for purchasing and installing any security system
required by the City in which the Building is located or desired or deemed
necessary by Tenant. The cost of purchasing and installing and installation of
such a system is the sole cost and expense of Tenant, and Tenant acknowledges
and agrees that Landlord has no obligation to provide any security services or
system.
19. Landlord is not responsible for the violation of any rules or regulations
contained herein by any other tenant.

3



--------------------------------------------------------------------------------



 



EXHIBIT E
ADDITIONAL PROVISIONS
This Exhibit is attached to and made a part of the Lease by and between BRCP
CARIBBEAN PORTFOLIO, LLC, a Delaware limited liability company (“Landlord”) and
CEPHEID, a California corporation (“Tenant”) for space in the Building located
at 1327 Chesapeake Terrace, Sunnyvale, California 94089. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Lease.
1. Option to Renew.
     (a) Tenant shall, provided the Lease is in full force and effect and Tenant
is not in default under any of the other terms and conditions of the Lease
beyond any applicable cure period at the time of notification or commencement,
have 1 option to renew (the “Renewal Option”) the Lease for a term of 3 years
(the “Renewal Term”), for the portion of the Premises being leased by Tenant as
of the date the Renewal Term is to commence, on the same terms and conditions
set forth in the Lease, except as modified by the terms, covenants and
conditions as set forth below:
     (b) If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is 365 days
prior to the expiration of the Term of the Lease but no later than the date
which is 270 days prior to the expiration of the Term of the Lease. If Tenant
fails to provide such notice, Tenant shall have no further or additional right
to extend or renew the Term of the Lease.
     (c) The Base Rent for the first year of the Renewal Term (the “Initial
Renewal Term Base Rent”) shall be equal to the greater of (a) the Base Rent in
effect during the last month of the initial Term (the “MINIMUM RENEWAL BASE
RENT”), and (b) the Prevailing Market (defined below) rate per rentable square
foot for the Premises. Landlord shall advise Tenant of the Initial Renewal Term
Base Rent no later than 30 days after receipt of Tenant’s written request
therefor. Said request shall be made no earlier than 30 days prior to the first
date on which Tenant may exercise its Renewal Option under this Section. Said
notification of the Initial Renewal Term Base Rent may include a provision for
its escalation to provide for a change in fair market rental between the time of
notification and the commencement of the Renewal Term. The Initial Renewal Term
Base Rent as so determined shall be subject to annual adjustments in accordance
with increases assumed in the determination of the Prevailing Market rate.
     (d) Within 15 days after the date on which Landlord advises Tenant of the
Renewal Initial Term Base Rent rate for the Renewal Term, Tenant shall either
(i) give Landlord final binding written notice (“Binding Notice”) of Tenant’s
exercise of its Renewal Option, or (ii) if Tenant disagrees with Landlord’s
determination, provide Landlord with written notice of rejection (the “Rejection
Notice”). If Tenant fails to provide Landlord with either a Binding Notice or
Rejection Notice within such 15 day period, Tenant’s Renewal Option shall be
null and void and of no further force and effect. If Tenant provides Landlord
with a Binding Notice, Landlord and Tenant shall enter into the Renewal
Amendment (as defined below) upon the terms and conditions set forth herein. If
Tenant provides Landlord with a Rejection Notice, Landlord and Tenant shall work
together in good faith to agree upon the Prevailing Market rate for the Premises
during the Renewal Term. Upon agreement, Landlord and Tenant shall enter into
the Renewal Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant fail to agree upon the
Prevailing Market rate within 30 days after the date Tenant provides Landlord
with the Rejection Notice, Tenant, by written notice to Landlord (the
“Arbitration Notice”) within 5 days after the expiration of such 30 day period,
shall have the right to have the Prevailing Market rate determined in accordance
with the arbitration procedures described in Section (e) below. If Landlord and
Tenant fail to agree upon the Prevailing Market rate within the 30 day period
described and Tenant fails to timely exercise its right to arbitrate, Tenant’s
Renewal Option shall be deemed to be null and void and of no further force and
effect.
     (e) Arbitration Procedure.

1



--------------------------------------------------------------------------------



 



          (i) If Tenant provides Landlord with an Arbitration Notice, Landlord
and Tenant, within 5 days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate for the Premises during the Renewal Term
(collectively referred to as the “Estimates”). If the higher of such Estimates
is not more than 105% of the lower of such Estimates, then Prevailing Market
rate shall be the average of the two Estimates. If the Prevailing Market rate is
not resolved by the exchange of Estimates, then, within 7 days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Premises during the Renewal Term. Each appraiser so selected shall
be certified as an MAI appraiser or as an ASA appraiser and shall have had at
least 5 years experience within the previous 10 years as a real estate appraiser
working in Sunnyvale, California, with working knowledge of current rental rates
and practices. For purposes hereof, an “MAI” appraiser means an individual who
holds an MAI designation conferred by, and is an independent member of, the
American Institute of Real Estate Appraisers (or its successor organization, or
in the event there is no successor organization, the organization and
designation most similar), and an “ASA” appraiser means an individual who holds
the Senior Member designation conferred by, and is an independent member of, the
American Society of Appraisers (or its successor organization, or, in the event
there is no successor organization, the organization and designation most
similar).
          (ii) Upon selection, Landlord’s and Tenant’s appraisers shall work
together in good faith to agree upon which of the two Estimates most closely
reflects the Prevailing Market rate for the Premises. The Estimate chosen by
such appraisers shall be binding on both Landlord and Tenant as the Base Rent
rate for the Premises during the Renewal Term, subject to the terms of Section
(e)(iv) below regarding the Minimum Renewal Base Rent, as defined therein. If
either Landlord or Tenant fails to appoint an appraiser within the 7 day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes hereof. If the two appraisers cannot agree upon which
of the two Estimates most closely reflects the Prevailing Market within 20 days
after their appointment, then, within 10 days after the expiration of such
20 day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria. Once the third appraiser (i.e. arbitrator) has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within 14 days, the arbitrator shall make his determination of which of
the two Estimates most closely reflects the Prevailing Market rate and such
Estimate shall be binding on both Landlord and Tenant as the Base Rent rate for
the Premises, subject to the terms of Section (e)(iv) below regarding the
Minimum Renewal Base Rent. If the arbitrator believes that expert advice would
materially assist him, he may retain one or more qualified persons to provide
such expert advice. The parties shall share equally in the costs of the
arbitrator and of any experts retained by the arbitrator. Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.
          (iii) If the Prevailing Market rate has not been determined by the
commencement date of the Renewal Term, Tenant shall pay Base Rent upon the terms
and conditions in effect during the last month of the First Renewal Term for the
Premises, until such time as the Prevailing Market rate has been determined.
Upon such determination, the Base Rent for the Premises shall be retroactively
adjusted to the commencement of the Renewal Term for the Premises. If such
adjustment results in an underpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment within 30 days after the determination
thereof. If such adjustment results in an overpayment of Base Rent by Tenant,
Landlord shall credit such overpayment against the next installment of Base Rent
due under the Lease and, to the extent necessary, any subsequent installments,
until the entire amount of such overpayment has been credited against Base Rent.
          (iv) Notwithstanding anything to the contrary contained herein, the
parties agree that in no event shall the Initial Renewal Term Base Rent shall
not be less than the Minimum Renewal Base Rent regardless of any determination
of Prevailing Market rate made by the appraisers or arbitrator, as described
above.
     (f) This Renewal Option is not transferable; the parties hereto acknowledge
and agree that they intend that the aforesaid option to renew the Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to renew. If
Tenant is entitled to and properly exercises the Second Renewal Option, Landlord
shall prepare an amendment (the “Renewal Amendment”) to reflect changes in the
Base Rent, Term, Expiration Date, Security Deposit and other appropriate terms.
The Renewal Amendment shall be sent to Tenant within a reasonable time after
receipt of the Binding Notice or any later determination of the Prevailing
Market rate in accordance with subparagraph (e) above, as applicable, and Tenant

2



--------------------------------------------------------------------------------



 



shall execute and return the Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during such Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
related Renewal Amendment is executed.
     (g) If the Renewal Option is exercised or if Tenant fails to validly
exercise the Renewal Option, Tenant shall have no further right to extend the
term of the Lease.
     (h) For purposes of this Renewal Option, “Prevailing Market” shall mean the
arms length fair market annual rental rate per rentable square foot under
renewal leases and amendments entered into on or about the date on which the
Prevailing Market is being determined hereunder for space comparable to the
Premises in the Building and buildings comparable to the Building in the same
rental market in the Sunnyvale, California area as of the date the Renewal Term
is to commence, taking into account the specific provisions of this Lease which
will remain constant. The determination of Prevailing Market shall take into
account any material economic differences between the terms of this Lease and
any comparison lease or amendment, such as rent abatements, construction costs
and other concessions and the manner, if any, in which the landlord under any
such lease is reimbursed for operating expenses and taxes. The determination of
Prevailing Market shall also take into consideration any reasonably anticipated
changes in the Prevailing Market rate from the time such Prevailing Market rate
is being determined and the time such Prevailing Market rate will become
effective under this Lease.
     (i) Notwithstanding anything herein to the contrary, Tenant’s Renewal
Option is subject and subordinate to the expansion rights (whether such rights
are designated as a right of first offer, right of first refusal, expansion
option or otherwise) of any tenant of the Building existing on the date hereof.
2. Monument Sign.
     (a) So long as (a) Tenant is not in default under the terms of the Lease;
(b) Tenant is in occupancy of not less than 50% of the rentable square footage
of the Premises as originally described in the Lease; and (c) Tenant has not
assigned the Lease or sublet any part of the Premises, Tenant shall have the
right to have its name listed on the shared monument sign for the Building (the
“Monument Sign”), subject to the terms of this Section 2. The design, size and
color of Tenant’s signage with Tenant’s name to be included on the Monument
Sign, and the manner in which it is attached to the Monument Sign, shall comply
with all applicable Laws and shall be subject to the approval of Landlord, any
applicable owners’ association requirements and any applicable governmental
authorities. Landlord reserves the right to withhold consent to any sign that,
in the sole judgment of Landlord, is not harmonious with the design standards of
the Building and Monument Sign. Landlord shall have the right to require that
all names on the Monument Sign be of the same size and style. Tenant must obtain
Landlord’s written consent to any proposed signage and lettering prior to its
fabrication and installation. Tenant’s right to place its name on the Monument
Sign, and the location of Tenant’s name on the Monument Sign, shall be subject
to the existing rights of existing tenants in the Building, and the location of
Tenant’s name on the Monument Sign shall be further subject to Landlord’s
reasonable approval. To obtain Landlord’s consent, Tenant shall submit design
drawings to Landlord showing the type and sizes of all lettering; the colors,
finishes and types of materials used; and (if applicable and Landlord consents
in its sole discretion) any provisions for illumination. Although the Monument
Sign will be maintained by Landlord, Tenant shall pay its proportionate share of
the cost of any maintenance and repair associated with the Monument Sign. In the
event that additional names are listed on the Monument Sign, all future costs of
maintenance and repair shall be prorated between Tenant and the other parties
that are listed on such Monument Sign.
     (b) Tenant’s name on the Monument Sign shall be designed, constructed,
installed, insured, maintained, repaired and removed from the Monument Sign all
at Tenant’s sole risk, cost and expense. Tenant, at its cost, shall be
responsible for the maintenance, repair or replacement of Tenant’s signage on
the Monument Sign, which shall be maintained in a manner reasonably satisfactory
to Landlord.
     (c) Upon the expiration or earlier termination of the Lease, or if during
the Term (and any extensions thereof) (a) Tenant is in default under the terms
of the Lease after the expiration of applicable cure periods; (b) Tenant leases
and occupies less than 50% of the rentable square footage of the Premises as
originally described in the Lease; or (c) Tenant assigns the Lease, then
Tenant’s rights granted herein will terminate and Landlord may

3



--------------------------------------------------------------------------------



 



remove Tenant’s name from the Monument Sign at Tenant’s sole cost and expense
and restore the Monument Sign to the condition it was in prior to installation
of Tenant’s signage thereon, ordinary wear and tear excepted. The cost of such
removal and restoration shall be payable as additional rent within 5 days of
Landlord’s demand. Landlord may, at anytime during the Term (or any extension
thereof), upon 5 days prior written notice to Tenant, relocate the position of
Tenant’s name on the Monument Sign. The cost of such relocation of Tenant’s name
shall be at the cost and expense of Landlord.
     (d) The rights provided in this Section shall be non-transferable unless
otherwise agreed by Landlord in writing in its sole discretion.
3. Entry Signage. Tenant shall be entitled to one non-illuminated identification
sign to be located on the Building directly adjacent to the main entrance to the
Premises (the “Entry Signage”). The exact location of the Entry Signage shall be
subject to all applicable Laws and Landlord’s prior written approval. Such right
to Entry Signage is personal to Tenant and is subject to the following terms and
conditions: (a) Tenant shall submit plans and drawings for the Entry Signage to
Landlord, and to the extent required pursuant to any applicable Law, to any
applicable governmental authority prior to installation; (b) Tenant shall, at
Tenant’s sole cost and expense, design, construct and install the Entry Signage;
(c) the Entry Signage shall be subject to Landlord’s prior written approval,
which Landlord shall have the right to withhold in its reasonable discretion;
and (d) Tenant shall maintain the Entry Signage in good condition and repair,
and all costs of maintenance and repair shall be borne by Tenant. Maintenance
shall include, without limitation, cleaning at reasonable intervals. Upon the
expiration or earlier termination of the Lease, Tenant shall remove, at Tenant’s
sole cost, the Entry Signage, repair any damage to the Building caused by such
removal and restore the Building to the condition which existed prior to the
installation of the Entry Signage. If Tenant fails to remove the Entry Signage
and repair the Building in accordance with the terms of the Lease, Landlord
shall cause the Entry Signage to be removed from the Building and the Building
to be repaired and restored to the condition which existed prior to the
installation of the Entry Signage (including, if necessary, the replacement of
any precast concrete panels), all at the sole cost and expense of Tenant and
otherwise in accordance with the Lease, without further notice from Landlord
notwithstanding anything to the contrary contained in the Lease. Tenant shall
pay all costs and expenses for such removal and restoration upon demand. The
rights provided in this Section 3 shall be nontransferable unless otherwise
agreed by Landlord in writing in its sole discretion.

4



--------------------------------------------------------------------------------



 



EXHIBIT F
HAZARDOUS SUBSTANCES QUESTIONNAIRE
     This Exhibit is attached to and made a part of the Lease by and between
BRCP CARIBBEAN PORTFOLIO, LLC, a Delaware limited liability company (“Landlord”)
and CEPHEID, a California corporation (“Tenant”) for space in the Building
located at 1327 Chesapeake Terrace, Sunnyvale, California 94089. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Lease.
This questionnaire is designed to solicit information regarding Tenant’s
proposed use, generation, treatment, storage, transfer or disposal of hazardous
or toxic materials, substances or wastes. If this Questionnaire is attached to
or provided in connection with a lease, the reference herein to any such items
shall include all items defined as “Hazardous Materials,” “Hazardous
Substances,” “Hazardous Wastes,” “Toxic Materials,” “Toxic Substances, “Toxic
Wastes,” or such similar definitions contained in the lease. Please complete the
questionnaire and return it to Landlord for evaluation. If your use of materials
or substances, or generation of wastes is considered to be significant, further
information may be requested regarding your plans for hazardous and toxic
materials management. Your cooperation in this matter is appreciated. If you
have any questions, do not hesitate to call us for assistance.
1. PROPOSED TENANT

     
Name (Corporation, Individual, Corporate or Individual DBA, or Public Agency):
   
 
   

     
Standard Industrial Classification Code (SIC):
   
 
   

     
Street Address:
   
 
   

     
City, State, Zip Code:
   
 
   

     
Contact Person & Title:
   
 
   

             
Telephone Number:
       (       )   Facsimile:    
 
           

         
Number:
  (       )    
 
       

2. LOCATION AND ADDRESS OF PROPOSED LEASE

     
Street Address:
   
 
   

     
City, State, Zip Code:
   
 
   

     
Bordering Streets:
   
 
   

     
Streets to which Premises has Access:
   
 
   

3. DESCRIPTION OF PREMISES

     
Floor Area:
   
 
   

     
Number of Parking Spaces:
   
 
   

1



--------------------------------------------------------------------------------



 



     
Date of Original Construction:
   
 
   

     
Past Uses of Premises:
   
 
   

     
Dates and Descriptions of Significant Additions, Alterations or Improvements:
   
 
   

     
Proposed Additions, Alterations or Improvements, if any:
   
 
   

4. DESCRIPTION OF PROPOSED PREMISES USE
Describe proposed use and operation of Premises including (i) services to be
performed, (ii) nature and types of manufacturing or assembly processes, if any,
and (iii) the materials or products to be stored at the Premises.
 
 
 
Will the operation of your business at the Premises involve the use, generation,
treatment, storage, transfer or disposal of hazardous wastes or materials? Do
they now? Yes        No        If the answer is “yes,” or if your SIC code
number is between 2000 to 4000, please complete Section V.
5. PERMIT DISCLOSURE
Does or will the operation of any facet of your business at the Premises require
any permits, licenses or plan approvals from any of the following agencies?

         
U.S. Environmental Protection Agency
  Yes                        No                     
City or County Sanitation District
  Yes                        No                     
State Department of Health Services
  Yes                        No                     
U.S. Nuclear Regulatory Commission
  Yes                        No                     
Air Quality Management District
  Yes                        No                     
Bureau of Alcohol, Firearms and Tobacco
  Yes                        No                     
City or County Fire Department
  Yes                        No                     
Regional Water Quality Control Board
  Yes                        No                     
Other Governmental Agencies (if yes,
  Yes                        No                     
identify:                                          )
       

If the answer to any of the above is “yes,” please indicate permit or license
numbers, issuing agency and expiration date or renewal date, if applicable.





--------------------------------------------------------------------------------



 



 
 
If your answer to any of the above is “yes,” please complete Sections VI and
VII.
6. HAZARDOUS SUBSTANCES DISCLOSURE
Will any hazardous or toxic materials or substances be stored on the Premises?
Yes       No       If the answer is “yes,” please describe the materials or
substances to be stored, the quantities thereof and the proposed method of
storage of the same (i.e., drums, aboveground or underground storage tanks,
cylinders, other), and whether the material is a Solid (S), Liquid (L) or Gas
(G):

                                  Material/   Quantity to be           Amount to
be Stored   Maximum Period of Substance   Stored on Premises   Storage Method  
on a Monthly Basis   Premises Storage
                    
                                                                                
                          
                    
                                                                                
                          
                    
                                                                                
                          

Attach additional sheets if necessary.
Is any modification of the Premises improvements required or planned to mitigate
the release of toxic or hazardous materials, substance or wastes into the
environment? Yes        No        If the answer is “yes,” please describe the
proposed Premises modifications:
7. HAZARDOUS WASTE DISCLOSURE
Will any hazardous waste, including recyclable waste, be generated by the
operation of your business at the Premises? Yes       No If the answer is “yes,”
please list the hazardous waste which is expected to be generated (or
potentially will be generated) at the Premises, its hazard class and
volume/frequency of generation on a monthly basis.

                                              Maximum Period Waste Name   Hazard
Class   Volume/Month   Premises Storage
                    
                                                                                
                    
                                                                                
                    
                                                                                

Attach additional sheets if necessary.
If the answer is “yes,” please also indicate if any such wastes are to be stored
within the Premises and the proposed method of storage (i.e., drums, aboveground
or underground storage tanks, cylinders, other).

          Waste Name   Storage Method
                    
                          
                    
                          





--------------------------------------------------------------------------------



 



Attach additional sheets if necessary.
If the answer is “yes,” please also describe the method(s) of disposal for each
waste. Indicate where disposal will take place including the methods, equipment
and companies to be used to transport the waste:
 
 
 
Is any treatment or processing of hazardous wastes to be conducted at the
Premises? Yes        No If        the answer is “yes,” please describe proposed
treatment/processing methods:
 
 
 
Which’ agencies are responsible for monitoring and evaluating compliance with
respect to the storage and disposal of hazardous materials or wastes at or from
the Premises? (Please list all agencies):
 
 
 
Have there been any agency enforcement actions regarding Tenant (or any
affiliate thereof), or any existing Tenant’s (or any affiliate’s) facilities, or
any past, pending or outstanding administrative orders or consent decrees with
respect to Tenant or any affiliate thereof? Yes        No        If the answer
is “yes,” have there been any continuing compliance obligations imposed on
Tenant or its affiliates as a result of the decrees or orders? Yes No If the
answer is “yes,” please describe:
 
 
 
Has Tenant or any of its affiliates been the recipient of requests for
information, notice and demand letters, cleanup and abatement orders, or cease
and desist orders or other administrative inquiries? Yes       No       
If the answer is “yes,” please describe:
 
 
 





--------------------------------------------------------------------------------



 



Are there any pending citizen lawsuits, or have any notices of violations been
provided to Tenant or its affiliates or with respect to any existing facilities
pursuant to the citizens suit provisions of any statute? Yes       No        If
the answer is “yes,” please describe:
 
 
 
Have there been any previous lawsuits against the company regarding
environmental concerns? Yes        No       If the answer is “yes,” please
describe how these lawsuits were resolved:
 
 
 
Has an environmental audit ever been conducted at any of your company’s existing
facilities? Yes        No       If the answer is “yes,” please describe:
 
 
 
Does your company carry environmental impairment insurance? Yes        No      
 If the answer is “yes,” what is the name of the carrier and what are the
effective periods and monetary limits of such coverage?
 
 
 
8. EQUIPMENT LOCATED OR TO RE LOCATED AT THE PREMISES
Is (or will there be) any electrical transformer or other equipment containing
polychlorinated biphenyls located at the Premises? Yes        No        If the
answer is “yes,” please specify the size, number and location (or proposed
location):
 
 
 
Is (or will there be) any tank for storage of a petroleum product located at the
Premises? Yes        No        If the answer is “yes,” please specify capacity
and contents of tank; permits, licenses and/or approvals received or to be
received therefor and any spill prevention control or conformance plan to be
taken in connection therewith:
 
 
 





--------------------------------------------------------------------------------



 



9. ONGOING ACTIVITIES (APPLICABLE TO TENANTS IN POSSESSION)
Has any hazardous material, substance or waste spilled, leaked, discharged,
leached, escaped or otherwise been released into the environment at the
Premises? Yes No If the answer is “yes,” please describe including (i) the date
and duration of each such release, (ii) the material, substance or waste
released, (iii) the extent of the spread of such release into or onto the air,
soil and/or water, (iv) any action to clean up the release, (v) any reports or
notifications made of filed with any federal, state, or local agency, or any
quasi- governmental agency (please provide copies of such reports or
notifications) and (vi) describe any legal, administrative or other action taken
by any of the foregoing agencies or by any other person as a result of the
release:
 
 
 
This Hazardous Substances Questionnaire is certified as being true and accurate
and has been completed by the party whose signature appears below on behalf of
Tenant as of the date set forth below.
DATED:                                         

             
 
  Signature    
 
           
 
  Print Name        
 
           
 
  Title        
 
           





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and the year set forth above.



              Landlord:    
 
            BRCP CARIBBEAN PORTFOLIO, LLC,
a Delaware limited liability company    
 
            By:   BRCP Realty L.P. I, a Delaware limited partnership,
Its: Sole Member    
 
                By: BRCP Gen-Par, LLC, a Delaware limited liability
company,
Its: General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
                Its: Managing Director    
 
            Landlord’s Address:    
 
            BRCP Caribbean Portfolio, LLC
c/o Broadreach Capital Partners, LLC
248 Homer Avenue
Palo Alto, California 94301    

          Tenant:    
 
        CEPHEID,
a California corporation    
 
       
By:
       
Name:
 
 
   
 
       
Its:
       
 
       
 
       
By:
       
 
       
Name:
       
 
       
Its:
       
 
       
 
       
FEIN:
       
 
       
 
        Tenant’s Address:    
 
        Cepheid
1327 Chesapeake Ten-ace
Sunnyvale, California 94089    
Attention:
   
 
 
 
   







--------------------------------------------------------------------------------



 



HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE
Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with your tenant. After a lease agreement is signed by you and the Landlord (the
“Lease Agreement”), on an annual basis in accordance with the provisions of
Section 29 of the signed certificate. The information contained in the initial
Hazardous Materials Disclosure Certificate and each annual certificate provided
by you thereafter will be maintained in confidentiality by Landlord subject to
release and disclosure as required by (i) any lenders and owners and their
respective environmental consultants, (ii) any prospective purchaser(s) of all
or any portion of the property on which the Premises are located, (iii) Landlord
to defend itself or its lenders, partners or representatives against any claim
or demand, and (iv) any laws, rules, regulations, orders, decrees, or
ordinances, including, without limitation, court orders or subpoenas. Any and
all capitalized terms used herein, which are not otherwise defined herein, shall
have the same meaning ascribed to such term in the signed Lease Agreement. Any
questions regarding this certificate should be directed to, and when completed,
the certificate should be delivered to:

     
Landlord:
  BRCP Caribbean Portfolio, LLC  
 
  c/o Colliers International Asset Management, Inc.
 
  One Almaden Boulevard, Suite 300
 
  San Jose, CA 95113
 
  Attn: Cheryl Garcia
 
  Phone: (408) 282-4041
 
  Fax: (408) 282-4046

Name of Tenant: Cepheid
Date of Hazmat Certificate Completion: 4/17/2008
Contact Person, Title and Telephone Number(s): Stephen Dahl, Director,
Facilities
Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s): Same as above
 
Address of Premises: 1327 Chesapeake Terrace, Sunnyvale, 94089
Length of Initial Term: 51 mos

1.   GENERAL INFORMATION:       Describe the initial proposed operations to take
place in, on, or about the Premises, including, without limitation, principal
products processed, manufactured or assembled services and activities to be
provided or otherwise conducted. Existing tenants should describe any proposed
changes to on-going operations.       Offices, general administration for a
medical device company      
 
  2.   USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS





--------------------------------------------------------------------------------



 



2.1   Will any Hazardous Materials be used, generated, stored or disposed of in,
on or about the Premises? Existing tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, On or
about the Premises.

         
Wastes
  Yes o   No þ
Chemical Products
  Yes o   No þ
Other
  Yes o   No þ

     
If Yes is marked, please explain:
   
 
   

 
 

2.2   If Yes is marked in Section 2.1, attach a list of Hazardous Materials to
be used, generated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Materials at any given time; estimated annual throughput; the proposed
location(s) and method of storage

6.2   Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises.

         
No Spray booth(s)
  No   Incinerator(s)
No Dip tank(s)
  No   Other (Please describe)
No Drying oven(s)
  No   No Equipment Requiring Air Permits  
If yes, please describe:
       

7.   HAZARDOUS MATERIALS DISCLOSURES

  7.1   Has your company prepared or will it be required to prepare a Hazardous,
Materials management plan (“Management Plan”) pursuant to Fire Department or
other governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.    
    Yes o                 No þ         If yes, attach a copy of the Management
Plan. Existing tenants should attach a copy of any required updates to the
Management Plan.     7.2   Are any of the Hazardous Materials, and in particular
chemicals, proposed to be used in your operations in, on or about the Premises
regulated under Proposition 65? Existing tenants should indicate whether or not
there are any new Hazardous Materials being no used which are regulated under
Proposition 65.         Yes o                 No þ         If yes, please
explain:

8.   ENFORCEMENT ACTIONS AND COMPLAINTS

  8.1   With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.





--------------------------------------------------------------------------------



 



      Yes o                 No þ         If yes, describe the actions, orders or
decrees and any continuing compliance obligations imposed as a result of these
actions, orders or decrees and also describe any requests, notices or demands,
and attach a copy of all such documents. Existing tenants should describe and
attach a copy of any new actions, orders, decrees, requests, notices or demands
not already delivered to Landlord pursuant to the provisions of Section 29 of
the signed Lease Agreement.     8.2   Have there ever been, or are there now
pending, any lawsuits against your company regarding any environmental or health
and safety concerns?         Yes o                 No þ         If yes, describe
any such lawsuits and attach copies of the complaint(s), cross—complaint(s),
pleadings and all other documents related thereto as requested by Landlord.
Existing tenants should describe and attach a copy of any new complaint(s),
cross—complaint(s), pleadings and other related documents not already delivered
to Landlord pursuant to the provisions of Section 29 of the signed Lease
Agreement.     8.3   Have there been any problems or complaints from adjacent
tenants, owners or other neighbors at your company’s current facility with
regard to environmental or health and safety concerns? Existing tenants should
indicate whether or not there have been any such problems or complaints from
adjacent tenants, owners or other neighbors at, about or near the Premises.    
    Yes o                 No þ         If yes, please describe. Existing tenants
should describe any such problems or complaints not already disclosed to
Landlord under the provisions of the signed Lease Agreement.

9.   PERMITS AND LICENSES

  9.1   Attach copies of all Hazardous Materials permits and licenses including
a Transporter Permit number issued to your company with respect to its proposed
operation in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a





--------------------------------------------------------------------------------



 



Lease Agreement and will be attached thereto as an exhibit; (B) that this
Hazardous Materials Disclosure Certificate is being delivered in accordance
with, and as required by, the provisions of Section 29 of the Lease Agreement;
and (C) that Tenant shall have and retain full and complete responsibility and
liability with respect to any of the Hazardous Materials disclosed in the HazMat
Certificate notwithstanding Landlord’s/Tenant’s receipt and/or approval of such
certificate. Tenant further agrees that none of the following described acts or
events shall be construed or otherwise interpreted as either (a) excusing,
diminishing or otherwise limiting Tenant from the requirement to fully and
faithfully perform its obligations under the Lease with respect to Hazardous
Materials, including, without limitation, Tenant’s indemnification of the
Indemnitees and compliance with all Environmental Laws, or (b) imposing upon
Landlord, directly or indirectly, any duty or liability with respect to any such
Hazardous Materials, including, without limitation, any duty on Landlord to
investigate or otherwise verify the accuracy of the representations and
statements made therein or to ensure that Tenant is in compliance with all
Environmental Laws; (i) the delivery of such certificate to Landlord and/or
Landlord’s acceptance of such certificate, (ii) Landlord’s review and approval
of such certificate, (iii) Landlord’s failure to obtain such certificate from
Tenant at any time, or (iv) Landlord’s actual or constructive knowledge of the
types and quantities of Hazardous Materials being used, stored, generated,
disposed of or transported on or about the Premises by Tenant or Tenant’s
Representatives, Notwithstanding the foregoing or anything to the contrary
contained herein, the undersigned acknowledges and agrees that Landlord and its
partners, lenders and representatives may, and will, rely upon the statements,
representations, warranties, and certifications made herein and the truthfulness
thereof in entering into the Lease Agreement and the continuance thereof
throughout the term, and any renewals thereof; of the Lease Agreement
I (print name) , acting with full authority to bind the (proposed) Tenant and on
behalf of the (proposed) Tenant, certify, represent and warrant that the
information contained in this certificate is true and correct.

         
(PROSPECTIVE) TENANT:
   
By:
  /s/ Stephen Dahl    
 
       
Title:
  Director, Facilities    
Date:
  4/18/2008    

LANDLORD:                                         

